              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:17-cv-00073-MR


HERRMANN INTERNATIONAL, INC. and     )
HERRMANN GLOBAL, LLC,                )
                                     )
                       Plaintiffs,   )
                                     )
     vs.                             )                       ORDER
                                     )
HERRMANN INTERNATIONAL EUROPE,       )
HERRMANN TECHNOLOGIE, BRAIN          )
RESSOURCES, and LIONEL MARC          )
VUILLEMIN,                           )
                                     )
                       Defendants.   )
____________________________________ )

      THIS MATTER is before the Court on the Plaintiffs’ Motion for Default

Judgment. [Doc. 68].

I.    PROCEDURAL BACKGROUND

      On March 7, 2017, the Plaintiffs Herrmann International, Inc. (“HI”) and

Hermmann Global, LLC (“HG” and collectively the “Plaintiffs”) filed this action

against the Defendants Herrmann International Europe (“HIE”), Herrmann

Technologie (“HT”), Brain Ressources (“BR”), and Lionel Marc Vuillemin

(“Vuillemin” and collectively the “Defendants”).     [Doc. 1].   The Plaintiffs

asserted claims related to the breach of a licensing agreement between the

parties (the “License Agreement”) and the misuse of the Plaintiffs’ intellectual


       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 1 of 74
property, including claims under the Lanham Act, 15 U.S.C. § 1051 et seq.;

the Copyright Act, 17 U.S.C. § 101; claims for trade secret misappropriation

under federal and state law, 18 U.S.C. § 1832 et seq. and N.C. Gen. Stat. §

66-152 et seq., respectively; and state law claims for breach of contract,

tortious interference with contract, common law trademark infringement, and

“alter ego and joint liability.” [Id.].

      On December 13, 2017, the Defendants acknowledged service of the

summons and the Complaint. [Doc. 11]. On February 12, 2018, Defendants

filed a motion to dismiss for lack of personal jurisdiction. [Doc. 16]. On

September 28, 2018, the Court denied the Defendants’ motion to dismiss.

[Doc. 23].

      On September 6, 2019, the Plaintiffs filed an Amended Complaint

against the Defendants. [Doc. 43].

      On December 23, 2019, the Plaintiffs filed a Motion for Partial

Summary Judgment. [Doc. 51]. The Defendants opposed the Plaintiffs’

Motion. [Doc. 56]. On January 30, 2020, the Court entered a text-only order

denying the Plaintiffs’ Motion for Partial Summary Judgment. [Text-Only

Order entered Jan. 30, 2020].

      On August 5, 2020, the Defendants’ counsel advised the Court that the

Defendants were not going to appear for trial. [Doc. 62 at ¶ 6]. On August

                                          2

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 2 of 74
7, 2020, the Defendants’ counsel moved to withdraw. [Docs. 63, 64]. On

August 11, 2020, the Court entered an order granting the motion to withdraw,

directing the Defendants to retain new counsel within 14 days, and directing

Defendant Vuillemin to advise the Court if he intended to proceed pro se.

[Doc. 65]. After the Defendants failed to respond to the Court’s order, the

Court directed the Clerk to enter default against the Defendants on August

26, 2020. [Doc. 66]. On August 26, 2020, the Clerk entered a default. [Doc.

67].

       On September 4, 2020, the Plaintiffs filed the present Motion for

Default Judgment, asking the Court to (1) find the Defendants liable on the

claims for breach of contract, trademark and copyright infringement,

misappropriation of trade secrets, and tortious interference; (2) find

Defendant Vuillemin jointly and severally liable with the other Defendants;

(3) award the Plaintiffs a monetary judgment, consisting of unpaid royalties

and lost profits, jointly and severally against all the Defendants; (4) enter a

permanent injunction enjoining the Defendants from continuing to infringe

the Plaintiffs’ trademarks and copyrights, using or disclosing the Plaintiffs’

trade secretes or falsely claiming an affiliation with the Plaintiffs, Ned

Herrmann, or his work, and requiring the Defendants to transfer to the

Plaintiffs all trademark registrations, domain names, and domain

                                      3

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 3 of 74
registrations that are confusingly similar to the Herrmann Trademarks; (5)

declare that the license agreement between the parties is terminated and

that the Defendants have no ownership or interest in the Plaintiffs’

trademarks, the Plaintiffs’ copyrights, or the Plaintiffs’ trade secrets; and (6)

award the Plaintiffs attorneys’ fees and costs in the amount of $660,192.63.

[Doc. 68-1 at 4-5].

II.   STANDARD OF REVIEW

      Rule 55 of the Federal Rules of Civil Procedure provides for the entry

of a default when “a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a). Once

a defendant has been defaulted, the plaintiff may then seek a default

judgment. If the claim is for a sum certain or can be made certain by

computation, the Clerk of Court may enter the default judgment. Fed. R. Civ.

P. 55(b)(1). In all other cases, the plaintiff must apply to the Court for a

default judgment. Fed. R. Civ. P. 55(b)(2).

      “The defendant, by his default, admits the plaintiff's well-pleaded

allegations of fact . . . .” Ryan v. Homecomings Fin. Network, 253 F.3d 778,

780 (4th Cir. 2001) (quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat'l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). A defendant, however, “is not

held . . . to admit conclusions of law.” Ryan, 253 F.3d at 780 (quoting

                                       4

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 4 of 74
Nishimatsu, 515 F.2d at 1206).         The Court, therefore, must determine

whether the facts as alleged state a claim.           GlobalSantaFe Corp. v.

Globalsantafe.com, 250 F. Supp. 2d 610, 612 n.3 (E.D. Va. 2003).

       “If the court finds that liability is established, it must then turn to the

determination of damages.” See Ryan, 253 F.3d at 780–81. The court must

make an independent determination regarding damages and cannot accept

as true factual allegations of damages. S.E.C. v. Lawbaugh, 359 F.Supp.2d

418, 422 (D. Md. 2005).

III.   FACTUAL BACKGROUND

       The well-pleaded factual allegations of the Plaintiffs, deemed admitted

as a result of the Defendants’ default, establish the following.

       Beginning in the early 1960s, Ned Herrmann pioneered the field of

brain research as it relates to business management and performance.

[Doc. 43 at ¶ 15]. Mr. Herrmann created the first version of the Herrmann

Brain Dominance Instrument (“HBDI”) assessment, which is a psychometric

test that defines and describes the way individuals think. [Id. at ¶ 16]. The

Herrmann Thinking Management System (“HTMS”) is a web application that

allows authorized users to administer the HBDI assessment. [Id. at ¶ 17].

       The Plaintiffs are professional services companies that provide

assessments of cognitive, behavioral, and personality traits for education,

                                        5

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 5 of 74
business management training, and leadership development. [Id at ¶¶ 1-2].

That includes the HBDI assessment. [Id.]. The Plaintiffs have expended

considerable effort, expense, and resources to promote Mr. Herrmann’s

research through the use of several distinctive trademarks, including

“HERRMANN,”          “HBDI,”     “HERRMANN          BRAIN      DOMINANCE

INSTRUMENT,” “WHOLE BRAIN,” and various iterations of the four-color

graphic logos shown below (collectively “the Herrmann Trademarks”).




[Doc. 43 at ¶ 18]. The United States Patent and Trademark Office has

recognized the enforceability of the Herrmann Trademarks as detailed

below:

 Registration No.               Trademark                Registration Date

3,317,364             HERRMANN                           10/23/2007
3,243,946             HERRMANN BRAIN                     5/22/2007
                      DOMINANCE INSTRUMENT
3,317,363             HBDI                               10/23/2007
3,894,545             HBDIINTERACTIVE                    12/21/2010
3,339,401             WHOLE BRAIN                        11/20/2007
3,343,876             WHOLE BRAIN TECHNOLOGY             11/27/2007
3,422,874             WHOLE BRAIN CREATIVITY             5/6/2008
                                      6

         Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 6 of 74
3,243,939            THE BUSINESS OF THINKING            5/22/2007
4,856,188            THINKING AGILITY                    11/17/2015
4,889,922            THINKCENTERED                       1/19/2016
3,887,178            THINKING ACCELERATOR                12/7/2010
3,610,290            ROI                                 4/21/2009
3,776,400            BRAINBYTES                          4/13/2010
3,311,874            [Four-color logo]                   10/16/2007
3,894,542            [Four-color logo]                   12/21/2010
4,246.661            [Four-color logo]                   11/20/2012

[Doc. 43 at ¶ 19]. The Plaintiffs exercise strict control over the quality and

nature of services bearing the distinctive Herrmann Trademarks. [Id.].

      The Plaintiffs have registered several copyrights, including the

following (the “HG Copyrights”):

 Registration No.                  Title                 Registration Date

TX0005649894         Business of thinking: think about   2002
                     decision making: facilitator
                     guide.
TX0005634457         Business of thinking: think about   2002
                     problem solving: participant
                     workbook.
TX0005634456         Business of thinking: think about   2002
                     communicating : participant
                     workbook.
TX0005390546         ABCDs of whole-brain                2001
                     instructional technology
TX0005388740         Design IT whole-brain way.          2001
TX0005384438         Instructions for using design IT    2001
                     cards
TX0002868547         Participant survey form of the      1990
                     Herrmann brain dominance
                     instrument, HBDI.
TX0002868546         Herrmann participant survey         1981
                     form.

                                      7

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 7 of 74
 TX0002868545        Herrmann 20 questions.               1983
 TX0005873051        Business of thinking: think about    2002
                     problem solving, version 2A.
 TX0005649900        Business of thinking: think about    2002
                     creative thinking: facilitator
                     guide.
 TX0005649899        Business of thinking: start          2002
                     thinking: facilitator guide.
 TX0005649898        Business of thinking: think about    2002
                     creative thinking: participant
                     workbook.
 TX0005649897        Business of thinking: think about    2002
                     decision making: participant
                     workbook.
 TX0005649896        Business of thinking: start          2002
                     thinking: participant workbook.
 TX0005649895        Business of thinking: think about    2002
                     communicating: facilitator
                     guide.

[Id. at ¶ 24].

      The Plaintiffs have developed and used highly confidential, proprietary

information (the Plaintiffs’ “Trade Secrets”). [Id. at ¶ 25]. Such Trade Secrets

include the algorithms underlying the HBDI assessment and the scoring and

interpretation of HBDI assessment results; client data consisting of and

derived from HBDI assessment results; and software source code, including

code for implementing the HBDI assessment and scoring and interpreting

HBDI assessment results. [Id.]. The Trade Secrets also include client lists

and consulting and training techniques, tools, and materials, including those



                                       8

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 8 of 74
for the training, certification, and accreditation to administer the HBDI and to

interpret the results. [Id.].

       At some point, the Plaintiffs decided to expand their business into

European markets. [Id. at ¶ 26]. To this end, the Plaintiffs entered into the

License Agreement with Defendants HIE, HT, and BR. [Id.]. Defendants

HIE, HT, and BR are French companies organized and registered under the

laws of France. [Id. at ¶¶ 3-5]. Defendant Vuillemin, who is a resident of

France, serves as the president of HIE and HT and “controls” BR. [Id.].

       The License Agreement gave Defendants HIE, HT, and BR “(A)

exclusive territorial rights1 to use the Herrmann Trademarks, the [HG]

Copyrights, and Plaintiffs’ Trade Secrets and (B) access to the Plaintiffs’

databases, resources, and proprietary information and support in exchange

for (A) Defendants’ payment of the licensing royalties; (B) compliance with

Plaintiffs’ business, brand and intellectual property policies, including

exchange and sharing of client data to create a global network and protection

of confidential information; and (C) participation in the Plaintiffs’ proprietary

training, sales, and marketing programs[.]”             [Id. at ¶ 27].     The License




1The territorial scope of the license was the geographic territory of France. [Doc. 43 at ¶
26].
                                            9

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 9 of 74
Agreement was confirmed by written royalty schedules, correspondence,

and the parties’ extensive courses of performance and dealing. [Id. at ¶ 26].

      The parties conducted business under the License Agreement for

decades.    [Id. at ¶ 28].   During that time, the Defendants substantially

complied with Plaintiffs’ business and intellectual property policies,

exchanged client data and HBDI assessment results with the Plaintiffs and

the Plaintiffs’ other licensees in a global database, attended meetings and

training sessions, and made royalty payments consistent with the License

Agreement. [Id.]. Defendant Vuillemin, as the authorized agent of HIE and

HT, repeatedly acknowledged the Defendants’ obligations under the License

Agreement and rendered and ratified performance accordingly. [Id.].

      In 2011, Defendant Vuillemin notified the Plaintiffs that he wanted to

retire. [Id. at ¶ 29]. The Plaintiffs and the Defendants began negotiations for

the Plaintiffs to purchase HIE, HT, and BR. [Id.]. The negotiations faltered

in 2015 because the parties could not agree on a valuation. [Id.]. Thereafter,

the Defendants breached the License Agreement by failing to make royalty

payments, failing to comply with the Plaintiffs’ intellectual property policies,

and creating false records. [Id.].

      On October 12, 2015, the Defendants seized a computer server that

the parties had used to operate the HTMS software application, which allows

                                      10

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 10 of 74
users to complete HBDI assessments electronically. [Id. at ¶ 32]. The

Defendants took control of the server and terminated the Plaintiffs’ ability to

control it. [Id.]. The Defendants then re-directed the domain name to direct

internet traffic to a new server, based in France, onto which Defendants

copied the contents of the original server. [Id.]. Since that time, users have

been directed to the server that is controlled by the Defendants, depriving

the Plaintiffs of access to data and client contacts. [Id.].

       After the Defendants breached the License Agreement, the

Defendants have continued to use trademarks in commerce that incorporate

the Herrmann Trademarks.         [Id. at ¶ 30].   That includes the following

trademark in connection with a web application called “HBDI Junior”:




[Id. at ¶ 46]. The Defendants have also registered several domain names

that   incorporate   the   Herrmann      Trademarks,     including   herrmann-
                                       11

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 11 of 74
europe.com, hbdi.biz, and derivatives thereof (the “Infringing Domain

Names”). [Id. at ¶ 30]. The Plaintiffs contend these infringing trademarks

and domain names are identical and/or confusingly similar to the Herrmann

Trademarks. [Id.].

IV.   DISCUSSION

      A.    Breach of Contract

      The Plaintiffs’ first cause of action is for breach of contract. [Doc. 68-

1 at 10; Doc. 43 at ¶¶ 37-44]. To assert a claim for breach of contract under

North Carolina law, a plaintiff must allege (1) the existence of a valid contract

and (2) a breach of the terms of that contract. See Samost v. Duke Univ.,

226 N.C. App. 514, 518, 742 S.E.2d 257, 260 (2013); Highland Paving Co.,

LLC v. First Bank, 227 N.C. App. 36, 40, 742 S.E.2d 287, 291 (2013).

            1.    Defendants HIE, HT, and BR

      The Plaintiffs present sufficient factual allegations, taken as true by

virtue of the Defendants’ default, to establish a breach of contract claim

against Defendants HIE, HT, and BR.           First, the Plaintiffs allege that

Defendants HIE, HT, and BR agreed to the License Agreement and

performed in accord with the License Agreement for several years. [Doc. 43

at ¶¶ 27-29, 38]. The Plaintiffs allege that the License Agreement granted

Defendants HIE, HT, and BR exclusive territorial rights to use the Herrmann

                                       12

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 12 of 74
Trademarks, the HG Copyrights, the Plaintiffs’ Trade Secrets, the Plaintiffs’

databases, the Plaintiffs’ resources, and the Plaintiffs’ proprietary information

in exchange for Defendants HIE, HT, and BR paying royalties, complying

with the Plaintiffs’ business, brand and intellectual property policies, and

participating in the Plaintiffs’ proprietary training, sales, and marketing

programs. [Id. at ¶ 27]. Taking those allegations as true, a valid contract

existed between the parties.

       Second, the Plaintiffs allege that the Defendants breached the License

Agreement by not making royalty payments, failing to comply with the

Plaintiffs’ intellectual property policies, and seizing control of one of Plaintiffs’

computer servers. [Id. at ¶¶ 29, 32]. Taking those allegations as true,

Defendants HIE, HT, and BR breached the terms of the License Agreement.

Accordingly, the Plaintiffs’ allegations, taken as true by virtue of the

Defendants’ default, establish a claim for breach of contract against

Defendants HIE, HT, and BR.

             2.    Defendant Vuillemin

      Defendant Vuillemin entered into the License Agreement as a

corporate officer of Defendants HIE, HT, and BR, not individually. A claim

for “[b]reach of contract cannot be asserted against a person who was not a

party to the contract sought to be enforced.” Justice v. Dimon, No. 3:10-cv-

                                         13

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 13 of 74
00413, 2011 WL 2183146, at *5 (W.D.N.C. June 6, 2011) (citing Canady v.

Mann, 107 N.C.App. 252, 259 (1992)). Moreover, “corporate officers and

directors are generally not liable for the debts of their corporation” and are

“not personally liable for the contract’s breach . . . .” DeWitt v. Hutchins, 309

F. Supp. 2d 743, 752 (M.D.N.C. 2004) (citation omitted).           Under North

Carolina law, however, courts “will disregard the corporate form or ‘pierce

the corporate veil,’ and extend liability for corporate obligations beyond the

confines of a corporation's separate entity, whenever necessary to prevent

fraud or to achieve equity.” Glenn v. Wagner, 313 N.C. 450, 454, 329 S.E.2d

326, 330 (1985). Accordingly, Defendant Vuillemin may be held liable for

breach of contract if the Plaintiffs pierce the corporate veil of Defendants HIE,

HT, and BR. See DeWitt, 309 F. Supp. 2d at 752.

      “Generally, the law of the state of incorporation governs a claim for

piercing the corporate veil.” Ace Motor Acceptance Corp. v. McCoy Motors,

LLC, No. 3:18-cv-00630-KDB, 2020 WL 223923, at *6 (W.D.N.C. Jan. 14,

2020) (Bell, J.); see also USA Trouser v. Int'l Legwear Group, Inc., No. 1:11-

cv-00244-MR-DLH, 2012 WL 6553108 n.3 (W.D.N.C. Dec. 14, 2012)

(Reidinger, J.) (applying the law of the place of incorporation of the defendant

corporation for a piercing the corporate veil claim); Jo v. Piston Mfg., Inc.,

No. 4:06-cv-00056-F, 2009 WL 1578522, at *8 (E.D.N.C. June 2, 2009)

                                       14

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 14 of 74
(same); Dassault Falcon Jet Corp. v. Oberflex, Inc., 909 F. Supp. 345, 349

(M.D.N.C. 1995) (stating that “if the North Carolina Supreme Court were

faced with a choice of law question for piercing the corporate veil, it would

adopt the internal affairs doctrine and apply the law of the state of

incorporation.”). Because HIE, HT, and BR are incorporated in France, the

Plaintiffs’ attempts to pierce the corporate veil are a question of French law.

      Under Federal Rule of Civil Procedure 44.1, “[a] party who intends to

raise an issue about a foreign country's law must give notice by a pleading

or other writing.” “Rule 44.1 provides courts with broad authority to conduct

their own independent research to determine foreign law but imposes no duty

upon them to do so.” Baker v. Booz Allen Hamilton, Inc., 358 F. App'x 476,

481 (4th Cir. 2009) (citing Carey v. Bahama Cruise Lines, 864 F.2d 201, 205

(1st Cir. 1988). “Thus, the party claiming foreign law applies carries both the

burden of raising the issue that foreign law may apply in an action and the

burden of proving foreign law to enable the district court to apply it in a

particular case.” Id. (citation omitted). “Where a party fails to satisfy either

burden, the district court should apply the forum state's law.” Id. (citing

Ferrostaal, Inc. v. M/V Sea Phoenix, 447 F.3d 212, 216 (3d Cir. 2006)); see

also Indura S.A. v. Engineered Controls Int'l Inc., No. 1:10-cv-00457, 2011




                                      15

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 15 of 74
WL 3862083, at *27 (M.D.N.C. Sept. 1, 2011) (applying North Carolina law

where the plaintiff failed to provide the relevant foreign law to the court).

       The Plaintiffs never provided notice under Rule 44.1 that foreign law

applies to this dispute. Moreover, the Plaintiffs’ Motion for Default Judgment

provides no analysis regarding whether French law allows a plaintiff to pierce

the veil of a French corporation. Because the Plaintiffs have failed to provide

the Court with the relevant French law, the Court will apply the law of the

forum state. Baker, 358 F. App’x at 481 (citation omitted); see also Indura

S.A., 2011 WL 3862083, at *27.2 Accordingly, North Carolina law governs

the Plaintiffs’ attempts to pierce the corporate veil.3



2 The Plaintiffs’ Motion for Default Judgment fails to address many of the difficult legal
issues presented in this case. [See Doc. 68-1 (failing to mention the applicability of
French law to the Plaintiffs’ attempt to pierce the corporate veil; whether the Lanham Act,
the Copyright Act, or the DTSA can be applied extraterritorially; or whether the DTSA
claim can be applied to a misappropriation that started prior to the DTSA’s enactment
date); see also Doc. 71 (ordering the Plaintiffs to submit supplemental briefing on whether
the Lanham Act, the Copyright Act, and the DTSA can be applied extraterritorially)]. “It is
not the Court's job to do counsel's legal research for them.” Gorham v. Amusements of
Rochester, Inc., No. 1:14-cv-00386, 2015 WL 2454261, at *6 (M.D.N.C. May 22, 2015).
Although Rule 44.1 provides that the Court “may engage in its own research and consider
any relevant material” when arguments are “presented by counsel . . . in insufficient
detail,” Fed. R. Civ. P. 41.1 Advisory Committee Notes, (1966 Adoption), the Court
declines to expend further judicial resources to conduct such research here.

3 Although the Plaintiffs do not cite any French law, the Court’s limited research shows
that French law allows piercing of the corporate veil in certain situations. Stephen B.
Presser, Piercing the Corporate Veil, § 5:4 (stating that “[t]he main grounds to ‘pierce the
corporate veil’ under French law are the Bankruptcy Statute and two court doctrines: the
fictitious company doctrine (‘société fictive’) and the commingling of assets doctrine
(‘confusion des patrimoines’).”). These doctrines appear to comport in most respects with
North Carolina law regarding piercing the corporate veil.
                                            16

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 16 of 74
      “In North Carolina, what has been commonly referred to as the

‘instrumentality rule’ forms the basis for disregarding the corporate entity or

‘piercing the corporate veil.’” Glenn v. Wagner, 313 N.C. 450, 454, 329

S.E.2d 326, 330 (1985). A party attempting to pierce the corporate veil under

the instrumentality rule must show that (1) the defendant had complete

domination and control over the company such that the company had no

separate mind, will, or existence of its own, (2) such control was used by the

defendant to commit a fraud or wrong or to perpetrate a violation of a

statutory or other legal duty, and (3) such control and breach of duty

proximately caused the plaintiff's injury. Id. at 455, 329 S.E.2d at 330. The

burden is on the plaintiff to establish factors that justify disregarding the

corporate entity. Id.

      In considering the first element — whether the defendant had complete

domination and control over the company such that the company had no

separate mind, will, or existence of its own — courts commonly weigh four

factors: “(1) inadequate capitalization; (2) noncompliance with corporate

formalities; (3) complete domination and control of the corporation so that it

has no independent identity; and (4) excessive fragmentation of a single

enterprise into separate corporations.” Mansfield v. Pierce, No. 96-1904,

1998 WL 433304, at *4 (4th Cir. July 27, 1998) (table) (citation omitted). The

                                      17

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 17 of 74
Amended Complaint alleges that Defendants HIE, HT, and BR are “mere

shells and naked frameworks which Defendant Vuillemin has used as a

conduit for the conduct of his personal business, interest, and property.”

[Doc. 43 at ¶ 106]. The Amended Complaint further alleges that “Defendant

Vuillemin has influenced, controlled, and dominated the acts, business, and

property of” Defendants HIE, HT, and BR, thereby “creating a unity of interest

and ownership among these entities and with himself, such that the

individuality and separateness of” them have ceased. [Id. at ¶ 105]. The

Plaintiffs offer no specific allegations regarding the capitalization or HIE, HT,

or BR, or whether they have failed to comply with corporate formalities.

Nevertheless, the Plaintiffs’ allegations, taken as true by virtue of the

Defendants’ default, establish that HIE, HT, and BR were so dominated by

Defendant Vuillemin that they had no “separate mind, will or existence” other

than as a “mere instrumentality or tool” of Defendant Vuillemin. Glenn, 313

N.C. at 455, 329 S.E.2d at 330.

      The second element necessary to pierce the corporate veil is that a

defendant must have used control of the corporation “to commit fraud or

wrong” such as “the violation of a statutory or other positive legal duty, or a

dishonest and unjust act in contravention of plaintiff's legal rights.” Id. A

breach of contract can serve as such a wrong only “where an individual

                                       18

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 18 of 74
defendant created a corporation for the sole purpose of entering the contract

at issue and at the same time unjustly insulating the defendant from liability

under the contract.” Best Cartage, Inc. v. Stonewall Packaging, LLC, 219

N.C. App. 429, 440, 727 S.E.2d 291, 300-01 (2012).

      The Amended Complaint alleges that Defendant Vuillemin caused

Defendants HIE, HT, and BR to disavow their obligations under the License

Agreement and breach the License Agreement. [Id. at ¶ 29].              Those

allegations, taken as true by virtue of the Defendants’ default, establish that

Defendant Vuillemin used his control of Defendants HIE, HT, and BR “to

commit a fraud or wrong or to perpetrate a violation of a statutory or other

legal duty” by breaching the License Agreement. Glenn, 313 N.C. at 455,

329 S.E.2d at 330.

      Defendants HIE and HT are both named after the Herrmann products,

which suggests that those companies were formed to enter the License

Agreement with HI and HG. Moreover, BR is named after the primary

subject-matter of the License Agreement. Taking the Plaintiffs’ allegations

as true and taking all reasonable inferences in the Plaintiffs’ favor, those

allegations establish that Defendant Vuillemin formed HIE, HT, and BR for

the sole purpose of entering into the License Agreement. The Amended

Complaint further alleges that Defendants HIE, HT, and BR “were

                                      19

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 19 of 74
maintained and used as devices to avoid individual liability and financial

responsibility of Defendant Vuillemin.” [Doc. 43 at ¶ 108]. Accordingly, the

Plaintiffs’ allegations, taken as true by virtue of the Defendants’ default, are

sufficient to establish that HIE, HT, and BR were created “for the sole

purpose of entering the contract at issue and at the same time unjustly

insulating the defendant from liability under the contract.” Best Cartage, 219

N.C. App. at 440, 727 S.E.2d at 300-01.

       With regard to the third element, the Amended Complaint alleges that

the Plaintiffs lost royalty payments and profits because the Defendants

breached the License Agreement.              [Doc. 43 at 28].        Accordingly, the

Plaintiffs’ allegations, taken as true by virtue of the Defendants’ default,

establish that Defendant Vuillemin’s control of HIE, HT, and BR caused the

Plaintiffs’ injury.4

       For these reasons, the Court concludes that the Plaintiffs’ factual

allegations, deemed admitted by the Defendants’ default, are sufficient to

pierce the corporate veil of Defendants HIE, HT, and BR. Therefore, the

Plaintiffs have established the individual liability of Defendant Vuillemin for

the breach of the License Agreement.


4 The Plaintiffs do not argue that HIE, HT, and BR feature “excessive fragmentation of a
single enterprise into separate corporations.” Mansfield, 1998 WL 433304, at *4.
Accordingly, this factor weighs neither in favor nor against piercing the corporate veil.
                                           20

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 20 of 74
      B.    Trademark Claims

      The Plaintiffs’ second, third, and fourth causes of action are for

violations of the Lanham Act, including trademark infringement, false

designation of origin, and false or misleading advertising. [Doc. 68-1 at 11;

Doc. 43 at ¶ 45-66]. The Plaintiffs’ eighth cause of action is for common law

trademark infringement.

            1.    Lanham Act Claims

      The admitted allegations in the Amended Complaint establish that the

Defendants are French citizens who operate businesses in “key European

markets, specifically including France[,]” and stole intellectual property from

the Plaintiffs using “an IP address in France.” [Doc. 43 at ¶¶ 3-6, 26, 32].

The reasonable inference to be drawn from these allegations is that the

trademark infringement was committed by foreign citizens outside of the

United States. The Lanham Act, however, only regulates “commerce which

may lawfully be regulated by Congress.” Steele v. Bulova Watch Co., 344

U.S. 280, 286 (1952). When determining if Lanham Act can be applied

extraterritorially, courts examine whether: (1) the Defendants’ conduct had a

significant effect on United States commerce; (2) the Defendants are citizens

of the United States; and (3) the issuance of an injunction would interfere




                                      21

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 21 of 74
with trademark rights under the relevant foreign law. Bulova, 344 U.S. at

283-86.

     The first factor considers whether the Defendants conduct had a

significant effect on United States commerce. Id. at 283. The Plaintiffs’

admitted allegations establish that the Defendants’ use of “confusingly

similar” marks has caused the “Plaintiffs’ clients, business associates, and

members of the public, in the United States and elsewhere, to naturally, but

mistakenly, be confused and deceived” and has led to “reputational,

relationship, and economic injury” to the Plaintiffs’ business in the United

States. [Doc. 43 at ¶ 13, 30, 34 (emphasis added)]. Such confusion leads

to “the archetypal injury contemplated by the Act” by harming a plaintiff’s

“trade reputation in United States markets.” Tire Eng'g & Distribution, LLC

v. Shandong Linglong Rubber Co., 682 F.3d 292, 310 (4th Cir. 2012) (citing

Nintendo of Am., Inc. v. Aeropower Co., 34 F.3d 246, 250 (4th Cir. 1994)).

Because the admitted allegations establish that the Defendants’ trademark

infringement is confusing consumers and damaging the Plaintiffs’ reputation

in the United States, [Doc. 43 at ¶¶ 30, 34-36], the Defendants’ actions had

a significant effect on United States commerce. Sterling Drug, Inc. v. Bayer

AG, 14 F.3d 733, 746, 747 (2d Cir. 1994).




                                    22

      Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 22 of 74
      The second factor examines the citizenship of the Defendant, Bulova,

344 U.S. at 285-86, which is “the most significant factor in determining

whether to apply the Lanham Act extraterritorially to a defendant's foreign

activities.” Aerogroup Int'l, Inc. v. Marlboro Footworks, Ltd., 955 F. Supp.

220, 227 (S.D.N.Y. 1997), aff'd, 152 F.3d 948 (Fed. Cir. 1998). The second

factor receives such import because the “application of United States law to

United States nationals abroad ordinarily raises considerably less serious

questions of international comity than does the application of United States

law to foreign nationals abroad.” E.E.O.C. v. Arabian Am. Oil Co., 499 U.S.

244, 274 (1991) (Marshall, J., dissenting). Because the Defendants in this

case are French citizens, [Doc. 43 at ¶¶ 3-6], the Court is more “reluctant to

extend the reach of the Lanham Act” to their conduct. Aerogroup, 955 F.

Supp. at 226–27.

      The third factor considers whether the application of the Lanham Act

would interfere with trademark rights under the relevant foreign law. Bulova,

344 U.S. at 283-86. Courts have concluded that the Lanham Act “should not

be given an extraterritorial application against foreign citizens acting under

presumably valid trade-marks in a foreign country.” See Vanity Fair Mills,

Inc. v. T. Eaton Co., 234 F.2d 633, 643 (2d Cir. 1956).




                                     23

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 23 of 74
      The Court provided the Plaintiffs with an opportunity to explain whether

this dispute involves foreign trademarks and what effect, if any, this dispute

will have on such trademarks. [Doc. 71]. The Plaintiffs claim that application

of the Lanham Act will not conflict with any foreign trademark rights because

the Defendants were licensees of the Plaintiffs’ trademarks and a French

court has concluded that a license exists between the Plaintiffs and the

Defendants. [Doc. 72 at 6-8]. The Plaintiffs concede, however, that the

Defendants have registered foreign trademarks and have appealed the

French court’s determination that a license for intellectual property exists

between the Plaintiffs and the Defendants. [Id.].

      The unresolved proceedings in the French courts “increase this Court's

caution in exercising jurisdiction” over matters that could be implicated by the

application of the Lanham Act. Juicy Couture, Inc. v. Bella Int'l Ltd., 930 F.

Supp. 2d 489, 507 (S.D.N.Y. 2013). Because the proceedings in France

regarding the ownership and status of foreign trademarks are ongoing,

applying the Lanham Act here would be “fraught with possibilities of discord

and conflict with the authorities of another country.” Vanity Fair Mills, 234

F.2d at 647. As the Supreme Court has warned, applying the Lanham Act

under such circumstances could create “interference with the sovereignty of

another nation.” Bulova, 344 U.S. at 281.

                                      24

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 24 of 74
      On balance, the Court concludes that the Lanham Act should not be

applied extraterritorially here.   While the Plaintiffs’ admitted allegations

establish that the Defendants’ actions had a significant effect on United

States commerce, the Court has significant concerns with applying the

Lanham Act due to the Defendants’ citizenship, the pending dispute in

French court, and the foreign trademarks that may be affected by the Court’s

decision. Accordingly, the Court will deny the Plaintiffs’ Motion for Default

Judgment as to the Lanham Act claims against the Defendants and will

dismiss those claims.

            2.    Common Law Trademark Infringement

      Unlike claims under the Lanham Act, common law trademark

infringement claims are not limited to “commerce which may be lawfully

regulated by Congress.” 15 U.S.C. § 1127. Accordingly, the Plaintiffs can

establish the Defendants’ liability for common law trademark infringement

without meeting the test for applying the Lanham Act extraterritorially. See

Levy v. Adidas AG, No. CV186542PSGMAAX, 2018 WL 5942000, at *5

(C.D. Cal. Nov. 13, 2018) (refusing to dismiss a plaintiff’s common law

trademark infringement claim on the grounds that it failed the Lanham Act’s

test for extraterritorial application); IPOX Schuster, LLC v. Nikko Asset Mgmt.

Co., 191 F. Supp. 3d 790, 808 (N.D. Ill. 2016) (explaining that a plaintiff

                                      25

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 25 of 74
bringing a common law trademark infringement claim need not meet the

Lanham Act’s test for extraterritorial application).

      The test for common law trademark infringement in North Carolina is

“essentially the same” as that under the Lanham Act.             Georgia Pac.

Consumer Prod., LP v. Von Drehle Corp., 618 F.3d 441, 449 (4th Cir. 2010).

“A complainant must demonstrate that it has a valid, protectible trademark

and that the defendant's use of a colorable imitation of the trademark is likely

to cause confusion among consumers.” Lone Star Steakhouse & Saloon,

Inc. v. Alpha of Virginia, Inc., 43 F.3d 922, 930 (4th Cir.1995). Like federal

claims under the Lanham Act, the likelihood of confusion is the “keystone” of

a claim for common law trademark infringement. See Sara Lee Corp. v.

Kayser–Roth Corp., 81 F.3d 455, 462 (4th Cir.1999); Resorts of Pinehurst,

Inc. v. Pinehurst Nat. Corp., 148 F.3d 417, 422 (4th Cir. 1998) (stating that

“[l]ikelihood of confusion” is the basic test of both common law trademark

infringement and federal statutory trademark infringement.).

      The Court begins by considering whether the Plaintiffs own the

Herrmann Trademarks and whether the Herrmann Trademarks are valid and

protectable. “At common law, trademark ownership is acquired by actual

use of the mark in a given market.” Emergency One, Inc. v. Am. Fire Eagle

Engine Co., 332 F.3d 264, 267 (4th Cir. 2003). “To acquire ownership of a

                                       26

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 26 of 74
trademark it is not enough to have invented the mark first or even to have

registered it first; the party claiming ownership must have been the first to

actually use the mark in the sale of goods or services.” Id. (quoting Sengoku

Works Ltd. v. RMC Int'l, Ltd., 96 F.3d 1217, 1219 (9th Cir. 1996)). The parties

use must be “deliberate and continuous, not sporadic, casual or transitory.”

Larsen v. Terk Techs. Corp., 151 F.3d 140, 146 (4th Cir. 1998) (quoting La

Societe Anonyme des Parfums le Galion v. Jean Patou, Inc., 495 F.2d 1265,

1271-72 (2d Cir. 1974)).

      Here, the Plaintiffs allege that “HG and its predecessors have been the

sole owner of all right, title, and interest in the Herrmann Trademarks and

the registration and common law rights therein.” [Doc. 43 at ¶ 20]. The

Plaintiffs further allege that they have continuously used the Herrmann

Trademarks in interstate and international commerce for several years,

including in North Carolina. [Doc. 43 at ¶¶ 14, 21-23]. The Plaintiffs used the

Herrmann Trademarks in the sale of goods and services before the

Defendants because the Plaintiffs licensed the Herrmann Trademarks to the

Defendants in the License Agreement. Taking the Plaintiffs’ allegations as

true by virtue of the Defendants’ default, the Court concludes that the




                                      27

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 27 of 74
Plaintiffs own the Herrmann Trademarks and that the Herrmann Trademarks

are valid and protectable.5

      The Fourth Circuit has identified several factors to determine the

likelihood of confusion, including: (1) the strength or distinctiveness of the

mark as actually used in the marketplace; (2) the similarity of the two marks

to consumers; (3) the similarity of the goods or services that the marks

identify; (4) the similarity of the facilities used by the markholders; (5) the

similarity of advertising used by the markholders; (6) the defendant's intent;

(7) actual confusion; (8) the quality of the defendant's product; and (9) the

sophistication of the consuming public. Rosetta Stone Ltd. v. Google, Inc.,

676 F.3d 144, 153 (4th Cir. 2012). The Fourth Circuit has recognized that

these “factors are not always weighted equally, and not all factors are

relevant in every case.” Louis Vuitton Malletier S.A. v. Haute Diggity Dog,

LLC, 507 F.3d 252, 259-60 (4th Cir. 2007). The first factor – the strength or

distinctiveness of the mark – is “‘paramount’ in determining the likelihood of

confusion.” Grayson O Co. v. Agadir Int'l LLC, 856 F.3d 307, 314-15 (4th




5 The Plaintiffs provide federal certificates of registrations for the Herrmann Trademarks.
[Docs. 43-1 through 43-16]. Although federal registration of a mark does not confer
ownership rights, registration constitutes “prima facie evidence of the validity of the
registered mark and of the registration of the mark, of the owner’s ownership of the mark,
and of the owner’s exclusive right to use the registered mark in commerce . . . .” 15
U.S.C.A. § 1057(b).
                                            28

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 28 of 74
Cir. 2017) (quoting Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1527 (4th

Cir. 1984)).

      The Plaintiffs allege that the Herrmann Trademarks are distinctive and

that the Plaintiffs have “acquired substantial goodwill, recognition, and fame

associated with the Herrmann Trademarks among academics, clients,

business associates, and members of the public.” [Doc. 43 at ¶ 22, 30]. The

Plaintiffs further allege that the Herrmann Trademarks “are well known

among businesses and consumers in North Carolina, the United States, and

abroad as those marks are recognized as identifying Plaintiffs and their

goods and services.” [Id. at ¶ 23]. Taking those allegations as true by virtue

of the Defendants’ default and drawing all reasonable inferences in the

Plaintiffs’ favor, the Plaintiffs have established that the “paramount” first

factor gives rise to a likelihood of confusion because the Herrmann

Trademarks are distinctive.

      The Plaintiffs allege that the Defendants’ infringing uses are similar to

the Herrmann Trademarks and that the Defendants have used the actual

Herrmann Trademarks. [Id. at ¶ 30, 46]. For instance, the Defendants’

herrmann-europe.com domain name incorporates the entirety of the

HERRMANN® Mark that is reflected in United States Trademark

Registration No. 3,317,364.      [Doc. 43 at ¶¶ 18, 30].        Likewise, the

                                      29

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 29 of 74
Defendants’ “HBDI Junior” application incorporates the entirety of the HBDI®

Mark that appears in United States Trademark Registration No. 3,317,363

and shares the same color scheme and a similar design as some of the

Herrmann Trademarks. [Id. at ¶¶ 18, 46]. Given the similarities between the

Plaintiffs’ intellectual property and the Defendants’ infringing uses, the

Plaintiffs’ accepted allegations demonstrate that the second factor gives rise

to a likelihood of confusion.

      The Plaintiffs allege that the Defendants’ infringing uses identify similar

goods and services as the ones identified by the Herrmann Trademarks.

[Doc. 43 at ¶¶ 30, 35, 46]. For example, the “HBDI Junior” application and

hbdi.biz domain name directly mention the Plaintiffs’ HBDI assessment.

[Doc. 43 at ¶¶ 30, 46]. Moreover, the Plaintiffs allege that the Defendants’

use of the infringing marks are causing the Plaintiffs’ clients to “be confused

and deceived that Defendants’ websites are associated with, sponsored by,

or approved by Plaintiffs.” [Doc. 43 at ¶ 34]. Accordingly, the Plaintiffs’

accepted allegations demonstrate that the third factor gives rise to a

likelihood of confusion.

      The Plaintiffs further allege that the Defendants’ use of “Herrmann,”

“HBDI,” and “other meta tags derived from the Herrmann Trademarks” “are

causing and are designed to cause further confusion among consumers,

                                       30

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 30 of 74
vendors, and other persons searching for Plaintiffs’ legitimate websites and

to divert them to the websites associated with the Infringing Domain Names.”

[Doc. 43 at ¶ 35].            Accordingly, the Plaintiffs’ accepted allegations

demonstrate that the sixth factor gives rise to a likelihood of confusion.

       The Plaintiffs also allege that the Defendants’ continuing use of the

Infringing Domain Names was done in bad faith. [Id.]. To demonstrate the

Defendants’ alleged bad faith, the Plaintiffs highlight that the Defendant knew

that the Plaintiffs were the rightful owners of the intellectual property and

nevertheless infringed on that intellectual property to capture business from

entities that intended to do business with the Plaintiffs. [Id. at ¶¶ 35-36].

Accordingly, the Plaintiffs’ accepted allegations demonstrate that the

seventh factor gives rise to a likelihood of confusion.6

       For these reasons, the Court finds that the Defendants’ infringement

on the Herrmann Trademarks creates a likelihood of confusion. Accordingly,




6 The Plaintiffs have not made any allegations or presented any argument from which the
Court can analyze the similarity of the facilities used by the markholders, the similarity of
advertising used by the markholders, the quality of the defendant's product, or
sophistication of the consuming public. Rosetta Stone, 676 F.3d at 153. Accordingly,
those factors weigh neither in favor nor against finding a likelihood of confusion here.


                                             31

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 31 of 74
the Plaintiffs have established a claim for common law trademark

infringement against the Defendants.7

       C.     Copyright Claims

       The Plaintiffs’ fifth cause of action is for copyright infringement. [Doc.

68-1 at 13; Doc. 43 at ¶ 67-75]. Copyright infringement occurs when a

person “violates any of the exclusive rights of the copyright owner.” 17

U.S.C. § 501(a). “Therefore, the two elements of an infringement claim are



7  “A plaintiff can pursue a trademark infringement claim under a veil-piercing theory.”
Flentye v. Kathrein, 485 F. Supp. 2d 903, 914 (N.D. Ill. 2007 (citing Bally Schuhfabriken
AG v. Bally Manufacturing Corp., No. 92 C 0312, 1992 WL 80554, at *2 (N.D. Ill., Apr.8,
1992) (collecting authority)). The Court has previously concluded that the Plaintiffs have
presented sufficient allegations to pierce the corporate veil of Defendants HIE, HT, and
BR to hold Defendant Vuillemin individually liable. Accordingly, Defendant Vuillemin can
be held liable for trademark infringement.

Even without piercing the corporate veil, Defendant Vuillemin could still be held liable for
trademark infringement because “a corporate officer who directs, controls, ratifies,
participates in, or is the moving force behind the infringing activity, is personally liable for
such infringement without regard to piercing of the corporate veil.” Babbit Electronics, Inc.
v. Dynascan Corp., 38 F.3d 1161, 1184 (11th Cir. 1994) (citation omitted). To be held
liable for trademark infringement, a corporate official must have “actively and knowingly
caused the infringement.” Chanel, Inc. v. Italian Activewear of Florida, Inc., 931 F.2d
1472, 1477 (11th Cir. 1991). The Plaintiffs allege that the infringement by the Defendants,
including Defendant Vuillemin, was “knowing” and “willful.” [Doc. 43 at ¶ 13, 36]. The
Plaintiffs also allege that “Defendant Vuillemin has influenced, controlled, and dominated
the acts, business, and property” of the Defendants and that he controlled the Defendants
“as a conduit for the conduct of his personal business, interests, and property.” [Id. at ¶¶
105-06]. The Plaintiffs further allege that the infringement, including by Defendant
Vuillemin, “has been intentional and in bad faith.” [Id. at ¶ 49]. While those allegations
are somewhat conclusory, they are sufficient to establish that Defendant Vuillemin
“actively and knowingly caused the infringement.” Chanel, 931 F.2d at 1477. Accordingly,
the Plaintiffs’ allegations support a common law trademark infringement claim against
Defendant Vuillemin even without piercing the corporate veil of Defendants HIE, HT, and
BR.

                                              32

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 32 of 74
(1) ownership of a valid copyright and (2) encroachment upon one of the

exclusive rights afforded by the copyright.” Elektra Ent. Grp., Inc. v. Doe,

No. 5:08-cv-1159-FL, 2008 WL 5111886, at *2 (E.D.N.C. Dec. 4, 2008)

(citing Avtec Systems, Inc. v. Peiffer, 21 F.3d 568, 571 (4th Cir. 1994)). “A

certificate of registration issued by the Copyright Office is ‘prima facie

evidence of the validity of the copyright and of the facts stated in the

certificate,’ such as ownership.” Universal Furniture Int'l, Inc. v. Collezione

Europa USA, Inc., 618 F.3d 417, 428 (4th Cir. 2010), as amended (Aug. 24,

2010) (citing 17 U.S.C. § 410(c)).

            1.      Defendants’ Liability for Copyright Infringement

      The Plaintiffs allege that the HG Copyrights are duly registered by the

Copyright Office. [Doc. 43 at ¶ 68]. Taking those allegations as true by virtue

of the Defendants’ default, the Plaintiffs have demonstrated that they own

valid copyrights.

      The Plaintiffs further allege that the Defendants were provided with

access to the materials incorporating the copyrighted materials and that the

Defendants “infringed, directly, indirectly, contributorily, or vicariously, the

Plaintiffs’ Asserted Copyrights, including by continuing to use, copy, perform,

display, and/or distribute, after material breach and termination of the

License Agreement, materials that are identical copies of the Plaintiffs’

                                      33

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 33 of 74
Asserted Copyrights or are derivative of the Plaintiffs’ Asserted Copyrights.”

[Doc. 43 at ¶¶ 69-70]. Those factual allegations, deemed admitted by the

Defendants’ default, sufficiently establish that the Defendants infringed

copyrights owned by the Plaintiffs.8

              2.     Extraterritorial Application of Copyright Act

       Although the Plaintiffs have established that the Defendants infringed

their copyrights, the Amended Complaint alleges that the Defendants are

residents and citizens of France who operate businesses in “key European

markets, specifically including France[,]” and stole intellectual property from


8 Defendant Vuillemin can be held liable for copyright infringement because the Plaintiffs
have pierced the corporate veil of HIE, HT, and BR. Even if Defendant Vuillemin were
not personally responsible for directly infringing the Plaintiffs’ copyrights, he can be held
liable for vicarious copyright infringement without piercing the corporate veil of
Defendants HIE, HT, and BR. “In order to establish vicarious liability, a copyright owner
must demonstrate that the entity to be held so liable: (1) possessed the right and ability
to supervise the infringing activity; and (2) possessed an obvious and direct financial
interest in the exploited copyrighted materials.” Nelson–Salabes, Inc. v. Morningside
Dev., LLC, 284 F.3d 505, 513 (4th Cir. 2002); see also M.G.M. Studios Inc. v. Grokster,
Ltd., 545 U.S. 913, 930 (2005) (“[One] infringes vicariously by profiting from direct
infringement while declining to exercise a right to stop or limit it.”). The Plaintiffs allege
that “Defendant Vuillemin has influenced, controlled, and dominated the acts, business,
and property” of HIE, HT, and BR and that he controlled the Defendants “as a conduit for
the conduct of his personal business, interests, and property.” [Doc. 43 at ¶¶ 105-06].
The Plaintiffs further allege that the “profits of Defendants HIE and HT were improperly
diverted to serve Defendant Vuillemin’s own interests” and that HIE, HT, and BR “were
maintained and used as devices to avoid individual liability and financial responsibility of
Defendant Vuillemin.” [Id. at ¶¶ 107-08]. While the Plaintiffs’ allegations are somewhat
conclusory, they are sufficient to show that Defendant Vuillemin “possessed the right and
ability to supervise the infringing activity and that he possessed an obvious and direct
financial interest in the infringement.” Nelson–Salabes, Inc., 284 F.3d at 513. As such,
the Plaintiffs’ allegations, taken as true by virtue of the Defendants’ default, would support
a vicarious trademark infringement claim against Defendant Vuillemin even without
piercing the corporate veil of Defendants HIE, HT, and BR.
                                             34

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 34 of 74
the Plaintiffs using “an IP address in France[,]” [Doc. 43 at ¶¶ 3-6, 26, 32].

While those allegations appear to assert that the infringement was

committed by foreign citizens outside of the United States, the Copyright Act

“is considered to have no extraterritorial reach” unless the plaintiff can show

that the “predicate-act doctrine” applies. Tire Eng'g & Distribution, LLC v.

Shandong Linglong Rubber Co., 682 F.3d 292, 306 (4th Cir. 2012) (citing

Update Art, Inc. v. Modiin Publ'g, Ltd., 843 F.2d 67, 73 (2d Cir. 1988)). To

invoke the predicate-act doctrine, “a plaintiff is required to show a domestic

violation of the Copyright Act and damages flowing from foreign exploitation

of that infringing act.” Id. at 308.

      “Copies” are defined in the Copyright Act as: “material objects . . . in

which a work is fixed by any method now known or later developed, and from

which the work can be perceived, reproduced, or otherwise communicated,

either directly or with the aid of a machine or device.” 17 U.S.C. § 101. “A

work is ‘fixed’ . . . when its embodiment . . . is sufficiently permanent or stable

to permit it to be perceived, reproduced, or otherwise communicated for a

period of more than transitory duration.” Id. When a person browses a

website and views a document or other protected material, a copy of the

document is made in the computer. See Intellectual Reserve, Inc., 75 F.

Supp. 2d at 1294. Because creating such a copy constitutes copyright

                                        35

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 35 of 74
infringement, “the Copyright Act fairly captures foreign uploads targeted to

and downloaded by U.S. consumers.” Goes Int'l, AB v. Dodur Ltd., No. 14-

CV-05666-LB, 2018 WL 2298631, at *11 (N.D. Cal. May 20, 2018);

Intellectual Reserve, Inc., 75 F. Supp. 2d at 1294; MAI Systems Corp. v.

Peak Computer, Inc., 991 F.2d 511, 518 (9th Cir. 1993); Marobie–Fl., Inc. v.

National Ass'n of Fire Equip. Distrib., 983 F. Supp. 1167, 1179 (N.D. Ill.

1997); IMAPizza, LLC v. At Pizza Ltd., 334 F. Supp. 3d 95, 120 (D.D.C.

2018).

      Before the Defendants defaulted, the Plaintiffs submitted an affidavit

from Ann Herrmann-Nehdi, the Chairman of the Board of HI, stating that

individuals in the United States accessed the Defendants’ website and

created copies of the Plaintiffs’ copyrighted information. [Doc. 18-1 at ¶¶ 28-




                                      36

         Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 36 of 74
31, 41, 44].9 By establishing that individuals in the United States created

copies of their protected information, the Plaintiffs have established that an

act of copyright infringement occurred within the United States. Shropshire

v. Canning, 809 F. Supp. 2d 1139, 1146 (N.D. Cal. 2011) (finding that a

predicate act occurred when an individual in Canada uploaded copyrighted

information to the internet and that information was viewed in the United

States); United Feature Syndicate, Inc. v. Miller Features Syndicate, Inc.,

216 F.Supp.2d 198, 224 (S.D.N.Y. 2002) (denying a motion to dismiss based




9 Ordinarily, the Court is limited to the allegations in the complaint that are admitted by
the Defendants’ default when assessing whether the Plaintiff is entitled to a judgment by
default. To look to any evidence of liability beyond those allegations would have due
process implications, since the ordinary defaulting defendant would have no opportunity
to rebut additional factual allegations with which he had not been served. In the present
case, however, the Defendants are not subject to a default because they failed to answer
the complaint. The Defendants actively defended this action to the brink of trial before
informing the Court that they would defend no further. As part of that defense, the
Defendants filed a motion to dismiss for lack of personal jurisdiction, asserting that they
lacked sufficient forum contacts to support the exercise of personal jurisdiction. In
response to that motion, the Plaintiffs served the Defendants with the affidavit from Ann
Hermann-Nehdi, which contains facts regarding the contacts between the Defendants
and the United States. Having been served with Hermann-Nehdi’s affidavit, the
Defendants are no doubt aware of the facts that it presents. Therefore, this is the rare
case where the Court may consider such extraneous affidavits. Antoine v. Atlas Turner,
Inc., 66 F.3d 105, 111 (6th Cir. 1995) (The “[u]se of affidavits in granting default judgments
does not violate [ ] due process.”); see also Frazier v. Absolute Collection Serv., Inc., 767
F. Supp. 2d 1354, 1362 (N.D. Ga. 2011); Ayers v. Receivables Performance Mgmt.,
L.L.C., No. 2:15-CV-12082, 2016 WL 5402962, at *5 (E.D. Mich. 2016); Gomez v. El
Rancho de Andres Carne de Tres Inc., No. CV 2012-1264 CBA MDG, 2014 WL 1310296,
at *2 (E.D.N.Y. Mar. 11, 2014), report and recommendation adopted, No. 12-CV-1264
CBA MDG, 2014 WL 1310299 (E.D.N.Y. Mar. 31, 2014); Zurita v. Bergen Pizza Inc., No.
12CV3874KAMMDG, 2016 U.S. Dist. LEXIS 28170, (E.D.N.Y. Mar. 1, 2016), report and
recommendation adopted, No. 12CV3874KAMMDG, 2016 WL 1089262, at *1 (E.D.N.Y.
Mar. 21, 2016).
                                             37

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 37 of 74
on extraterritoriality because “the allegedly infringing material was accessible

from computers within the United States.”). Because damages flow from the

Defendants’ extraterritorial exploitation of those domestic violations, the

Copyright Act can be applied extraterritorially in this case. Shandong, 682

F.3d at 306.

      D.     Misappropriation of Trade Secrets

      The Plaintiffs’ sixth cause of action is for misappropriation of trade

secrets under the Defend Trade Secrets Act of 2016, 18 U.S.C. §§ 1836(b),

1839 et seq. (“DTSA”), and the North Carolina Trade Secret Protection Act,

N.C. Gen. Stat. § 66-152 et seq. (“NCTSPA”). [Doc. 68-1 at 14; Doc. 43 at

¶¶ 76-93].

      To establish a misappropriation claim under the DTSA, the plaintiff

must show “(1) that he holds a trade secret, (2) that the trade secret was

misappropriated, and (3) that the trade secret implicates interstate or foreign

commerce.” Hunter Structural, P.A. v. Arp Eng'g, Inc., No. 3:17-cv-00086,

2018 WL 662367, at *5 (W.D.N.C. Feb. 1, 2018) (Mullen, J.) (citing 18 U.S.C.

§ 1836(b)(1)). To establish a claim for misappropriation of trade secrets

under the NCTSPA, a plaintiff must “identify with sufficient specificity” both

“the trade secrets [the defendants] allegedly misappropriated” and “the acts

by which the alleged misappropriations were accomplished.” Washburn v.

                                      38

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 38 of 74
Yadkin Valley Bank & Trust Co., 190 N.C. App. 315, 327, 660 S.E.2d 577,

586 (2008).

              1.    Trade Secrets

     The DTSA defines a trade secret as

              all forms and types of financial, business, scientific,
              technical, economic, or engineering information,
              including patterns, plans, compilations, program
              devices, formulas, designs, prototypes, methods,
              techniques, processes, procedures, programs, or
              codes, whether tangible or intangible, and whether or
              how stored, compiled, or memorialized physically,
              electronically, graphically, photographically, or in
              writing if—

              (A) the owner thereof has taken reasonable
              measures to keep such information secret; and

              (B) the information derives independent economic
              value, actual or potential, from not being generally
              known to, and not being readily ascertainable
              through proper means by, another person who can
              obtain economic value from the disclosure or use of
              the information[.]

18 U.S.C. § 1839(3). The NCTSPA defines a trade secret as

              business or technical information including but not
              limited to a formula, pattern, program, device,
              compilation of information, method, technique, or
              process that:

              a. Derives independent, actual or potential
              commercial value from not being generally known or
              readily  ascertainable     through    independent
              development or reverse engineering by persons who

                                        39

      Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 39 of 74
            can obtain economic value from its disclosure or use;
            and

            b. Is the subject of efforts that are reasonable under
            the circumstances to maintain its secrecy.

N.C. Gen. Stat. § 66-152(3).

      The Amended Complaint describes the Plaintiffs’ Trade Secrets as

“highly confidential, proprietary information” that includes “consulting and

training techniques and tools, and related content and materials” as well as

“client lists, financial and competitive data, analytical tools/techniques, and

algorithms used to develop, maintain, and service new and existing clients.”

[Doc. 43 at ¶ 25]. The Amended Complaint further identifies the Plaintiffs’

Trade Secrets as “the algorithms underlying the HBDI assessment and the

scoring and interpretation of HBDI assessment results, client data consisting

of and derived from HBDI assessment results, and software source code,

including code for implementing the HBDI assessment and scoring and

interpreting HBDI assessment results”.      [Id.].   The Amended Complaint

alleges that the Plaintiffs have undertaken “reasonable measures to protect

the secrecy of their trade secrets,” including “limiting access to individuals

and entities subject to duties of confidence and with a need to know specific

Plaintiffs’ Trade Secrets, restricting access to computer systems and

physical locations where Plaintiffs’ Trade Secrets are stored, and using

                                      40

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 40 of 74
passwords and physical security measures to restrict access to Plaintiffs’

Trade Secrets” and that the Plaintiffs’ Trade Secrets “derive independent

economic value as a result of not being generally known.” [Id. at ¶¶ 77-78].

Taking the allegations of the Amended Complaint as true, the Plaintiffs have

shown that their Trade Secrets are protected by the DTSA and the NCTPSA.

              2.    Misappropriation

      Under the DTSA, the “offense” at issue is the misappropriation of a

trade secret.        See 18 U.S.C. § 1836(b).            The DTSA defines

“misappropriation” as the improper acquisition, unauthorized disclosure, or

unauthorized use of a trade secret. Id. at § 1839(5). The NCTSPA defines

misappropriation as the unauthorized “acquisition, disclosure, or use of a

trade secret of another without express or implied authority or consent . . . .”

N.C. Gen. Stat. § 66-152(1).

      The Amended Complaint generally alleges that the Defendants

disclosed the Trade Secrets to other parties and used the Trade Secrets

without authorization. [Doc. 43 at ¶¶ 79, 88]. Having established that the

Defendants breached and disavowed the License Agreement, they had no

further authority to access, use or disclose the Trade Secrets. [See § V.A.1.

supra].     Ann Herrmann-Nehdi filed an affidavit before the Defendants

defaulted that provides greater detail, stating that the Defendants used the

                                       41

          Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 41 of 74
Trade Secrets hundreds of times to allow users to complete HBDI

Assessments and that the Defendants have disclosed the Trade Secrets to

a web developer. [Doc. 18-1 at ¶¶ 28-34]. These allegations, deemed

admitted, establish that the Defendants misappropriated the Trade Secrets

under the DTSA and the NCTSPA.

            3.    Continued Use after May 11, 2016 Under the DTSA

      The DTSA, however, only applies to misappropriations that occurred

on or after it was enacted on May 11, 2016. Pub. L. No. 114–153, § 2(e),

130 Stat. 376 (2016) (emphasis added).         The Plaintiffs allege that the

Defendants first misappropriated the Trade Secrets in 2015 and continue to

use the misappropriated Trade Secrets to the present. [Doc. 43 at ¶¶ 31, 81

(stating that the “Plaintiffs have suffered, are suffering, and will continue to

suffer irreparable harm as a result of Defendants’ ongoing use and/or

disclosure of Plaintiffs’ Trade Secrets[.]”)]. Because the DTSA applies only

to violations that occurred on or after May 11, 2016, the Court must

determine whether the DTSA protects trade secrets that were originally

misappropriated in 2015 and continue to be used after May 11, 2016.

      Most courts have held that the DTSA protects trade secrets that were

misappropriated before May 11, 2016 if those trade secrets continued to be

used after May 11, 2016. See, e.g., Brand Energy & Infrastructure Servs.,

                                      42

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 42 of 74
Inc. v. Irex Contracting Grp., No. CV 16-2499, 2017 WL 1105648, at *4 (E.D.

Pa. Mar. 24, 2017); Marimar Textiles, Inc. v. Jude Clothing & Accessories

Corp., 2017 WL 4391748, at *6 (D.N.J. Oct. 2, 2017); Veronica Foods Co. v.

Ecklin, 2017 WL 2806706, at *13 (N.D. Cal. June 29, 2017); Sleekez, LLC v.

Horton, 2017 WL 1906957, at *5 (D. Mont. Apr. 21, 2017); High 5 Games,

LLC v. Marks, WL 349375, at *6 (D.N.J. Jan. 24, 2017); Syntel Sterling Best

Shores Mauritius Ltd. v. Trizetto Grp., Inc., No. 15–cv–211, 2016 WL

5338550, at *6 (S.D.N.Y. Sept. 23, 2016); Adams Arms, LLC v. Unified

Weapon Sys., Inc., No. 16–cv–1503, 2016 WL 5391394, at *5–7 (M.D. Fla.

Sept. 27, 2016). A minority of courts have held the opposite, finding that the

DTSA does not allow “a misappropriation claim to be asserted based on the

continued use of information that was disclosed prior to the effective date of

the statute.” Avago Techs. U.S. Inc. v. Nanoprecision Prod., Inc., No. 16-cv-

03737-JCS, 2017 WL 412524, at *9 (N.D. Cal. Jan. 31, 2017); see also Cave

Consulting Grp., Inc. v. Truven Health Analytics, Inc., No. 15-cv-02177-SI,

2017 WL 1436044, at *5 (N.D. Cal. Apr. 24, 2017). This issue has yet to be

addressed by the United States Supreme Court or the Fourth Circuit.

      The Court begins with the text of the statute. The DTSA states that it

applies to the “misappropriation of a trade secret . . . for which any act occurs

on or after the date of the enactment of this Act.” Pub. L. No. 114–153, §

                                       43

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 43 of 74
2(e), 130 Stat. 376 (2016) (emphasis added). Instead of simply stating that

the DTSA applies to “misappropriations of trade secrets that occur after the

enactment date,” Congress inserted language applying the DTSA to

misappropriations “for which any act occurs” after the enactment date. Id.

That qualifying language is reasonably read to extend protection to

continued uses or disclosures of previously misappropriated trade secrets.

Because the Plaintiffs’ admitted allegations establish that the Defendants

have continued to use the trade secrets after May 11, 2016, the DTSA

applies to those subsequent acts.

     The answer would be different under the Uniform Trade Secrets Act

(“UTSA”), the model for several state laws that protect trade secrets. In

Brand Energy, the Eastern District of Pennsylvania highlighted that the

UTSA expressly “does not apply to a misappropriation occurring prior to the

effective date” and does not apply to a misappropriation that continues “after

the effective date.” 2017 WL 1105648, at *3 (citations omitted). The DTSA,

however, contains no such provision. Id. According to the reasoning from

Brand Energy, the decision to omit the UTSA’s limiting provision from the

DTSA suggests that Congress wanted the DTSA to apply to misappropriated

trade secrets that continued to be used after the effective date. Id. This




                                     44

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 44 of 74
analysis from Brand Energy persuasively leads to the conclusion that the

DTSA applies to such continued use.

       Based on the foregoing, the Court concludes as a matter of law that

the continued use of trade secrets after May 11, 2016 can serve as the basis

for a DTSA claim, even if those trade secrets were originally misappropriated

before May 11, 2016.

              4.     Interstate or Foreign Commerce Under the DTSA

       The DTSA requires that the trade secrets have been used in interstate

or foreign commerce. Hunter Structural, P.A. v. Arp Eng'g, Inc., No. 3:17-cv-

00086, 2018 WL 662367, at *5 (W.D.N.C. Feb. 1, 2018) (Mullen, J.) (citing

18 U.S.C. § 1836(b)(1)).            The Amended Complaint alleges that the

Defendants conduct their business in “both interstate and international

commerce” and that the Defendants have used the Trade Secrets while

conducting business in France, the United States, and elsewhere. [Doc. 43

at ¶¶ 20, 26, 35]. Taking the Plaintiffs’ allegations as true by virtue of the

Defendants’ default, the Defendants’ use of the Plaintiffs’ Trade Secrets

implicates interstate and international commerce. 18 U.S.C. § 1836(b)(1)).10



10 Even without piercing the corporate veil of HIE, HT, and BR, Defendant Vuillemin can
be held liable for the DTSA and NCTSPA claims because “[a] corporate official may be
held personally liable for tortious conduct committed by him, though committed primarily
for the benefit of the corporation.” Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 149


                                            45

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 45 of 74
Accordingly, the Plaintiffs have established claims against the Defendants

under the DTSA.

              5.     Extraterritorial Application of the DTSA

       An extraterritorial claim can be brought under the DTSA only if “an act

in furtherance of the offense was committed in the United States.” 18 U.S.C.

§ 1837; see also Motorola Sols., Inc. v. Hytera Commc'ns Corp., 436 F.

Supp. 3d 1150, 1157-68 (N.D. Ill. 2020) (collecting cases analyzing the

extraterritorial application of the DTSA).               Misappropriation “can occur

through any of three actions: (1) acquisition, (2) disclosure, or (3) use.”

Motorola Sols., Inc.., 436 F. Supp. 3d at 1163 (citing Zaccari v. Apprio, Inc.,

390 F. Supp. 3d 103, 112-13 (D.D.C. 2019)).

       The Plaintiffs argue that the affidavit submitted by Ann Herrmann-

Nehdi prior to the Defendants’ default establishes that the Defendants

committed at least two acts in furtherance of the offense in the United States

in that the Defendants (1) used the Trade Secrets to allow individuals in the

United States to take the HBDI assessment and (2) disclosed the Trade




(4th Cir. 1987); Sit-Set, A.G. v. Universal Jet Exch., Inc., 747 F.2d 921, 929 (4th Cir. 1984)
(“Corporate officers may of course be liable jointly and severally with their corporation for
obligations arising out of tortious conduct of the officers that subject the corporation to
liability.”)).



                                             46

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 46 of 74
Secrets to a web developer located in Florida. [Doc. 18-1 at ¶¶ 28-35].11

Those acts are sufficient to establish that “an act in furtherance” of the

“disclosure” and “use” of the Trade Secrets occurred in the United States.

Accordingly, the DTSA can be applied to the conduct at issue here.

      For these reasons, the Plaintiffs’ allegations support a claim for

misappropriation of trade secrets against the Defendants under both North

Carolina and federal law.

      E.     Tortious Interference

      The Plaintiffs’ seveth cause of action is for tortious interference with

contract and tortious interference with prospective economic advantage.

[Doc. 68-1 at 16; Doc. 43 at ¶¶ 94-99]. Tortious interference with existing

contracts and tortious interference with prospective economic advantage are

two distinct torts under North Carolina law.           Irwin Indus. Tool Co. v.

Worthington Cylinders Wisconsin, LLC, No. 3:08-cv-00291, 2010 WL

565251, at *4 (W.D.N.C. Feb. 12, 2010) (Reidinger, J.).

             1.    Interference with Contract

      Under North Carolina law, a claim for tortious interference with contract

must allege: (1) a valid contract between the plaintiff and a third person



11Nehdi’s Affidavit indicates that these acts began before May 11, 2016 (the date the
DTSA was enacted) and continued thereafter. [Id.].
                                         47

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 47 of 74
exists; (2) the defendant knows of this contract; (3) the defendant

intentionally induces the third person not to perform the contract; (4) the

defendant's acts were committed without justification; and (5) the plaintiff

suffered actual damage. Barker v. Kimberly-Clark Corp., 136 N.C. App. 455,

462, 524 S.E.2d 821, 826 (2000).

      Ordinarily, a plaintiff must show that an “outsider” interfered with its

contractual relations with a third party to establish a typical claim for tortious

interference with contract. See Varner v. Bryan, 113 N.C. App. 697, 701–

02, 440 S.E.2d 295, 298 (1994) (reciting elements). The Defendants were

not, however, outsiders to the contracts at issue here. Instead, as the

Plaintiffs allege, the Defendants were involved in the contractual agreements

and the business relationships in which they allegedly interfered. [Doc. 43

at ¶ 95-97]. As such, the Plaintiffs can only establish a claim for tortious

interference with contract by showing that the Defendants acted with “legal

malice” by committing “a wrongful act or exceed[ing] [their] legal right or

authority in order to prevent the continuation of the contract between the

parties.” Varner, 133 N.C. App. at 702, 440 S.E.2d at 298; Kwan–Sa You v.

Roe, 97 N.C. App. 1, 387 S.E.2d 188 (1990). The Plaintiffs must also show

that the Defendants acted without any legal justification for their actions. Id.




                                       48

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 48 of 74
(citing Childress v. Abeles, 240 N.C. 667, 674, 84 S.E.2d 176, 181-82

(1954)).

      The Plaintiffs allege that they “have had ongoing. . . contractual

relationships” with clients, including UCB. [Doc. 43 at ¶ 95]. The Plaintiffs

further allege that the Defendants were aware of those contractual

relationships. [Id. at ¶ 36]. The Plaintiffs further allege that the Defendants

interfered with those contractual relationships by intentionally misdirecting

the Plaintiffs’ clients to the server that the Defendants seized from the

Plaintiffs.   [Id. at ¶ 32].    According to the Plaintiffs’ allegations, the

Defendants’ unauthorized takeover of the server caused the Defendants to

be “deprived of access to data entered by users.” [Id. at ¶ 35]. Moreover,

by redirecting the Plaintiffs’ clients to the server controlled by the Defendants,

the Defendant caused those clients to “be confused and deceived that

Defendants’ websites are associated with, sponsored by, or approved by

Plaintiffs.” [Id. at ¶ 34]. Taking the Plaintiffs’ allegations as true by virtue of

the Defendants’ default, they establish that the Defendants caused those

contracted parties not to perform aspects of their contracts with the Plaintiffs.

      The Plaintiffs further allege that the Defendants’ acts were “wrongful”

and were committed without privilege or justification. [Id. at ¶ 98]. The

Plaintiffs further allege that they suffered actual damage as a result of the

                                        49

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 49 of 74
Defendants’ interference. [Id. at ¶ 99]. Accordingly, the Plaintiffs have

established a claim for tortious interference with contract against the

Defendants.

             2.     Interference with Prospective Economic Advantage

      Under North Carolina law, a claim for tortious interference with

prospective advantage must allege that the defendant acted “without

justification in ‘inducing a third party to refrain from entering into a contract

with them which contract would have ensued but for the interference.’”

Walker v. Sloan, 137 N.C. App. 387, 393, 529 S.E.2d 236, 242 (2000)

(quoting Cameron v. New Hanover Memorial Hospital, 58 N.C. App. 414,

440, 293 S.E.2d 901, 917 (1982)).

      The Plaintiffs allege that the Defendants took over a server that

ordinarily would have provided the Plaintiffs with access to user and client

contacts. [Doc. 43 at ¶ 32]. The Plaintiffs allege that those wrongful actions

interfered with the Plaintiffs’ prospective contractual relations by depriving

them of client contacts that would have been obtained from the server. [Id.

at ¶¶ 97-98]. Accordingly, the Plaintiffs have established a claim for tortious

interference with prospective economic advantage against the Defendants.12


12Although the Court has concluded that the Plaintiffs may pierce the corporate veil of
HIE, HT, and BR to hold Defendant Vuillemin directly liable on the tortious interference


                                          50

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 50 of 74
       F.     Damages

       Having established that the Defendants can be held liable for breach

of contract, copyright infringement under the Copyright Act, common law

trademark infringement, misappropriation of trade secrets under the DTSA

and the NCTPSA, tortious interference with contract, and tortious

interference with prospective economic advantage, the Court turns to the

Plaintiffs’ request for damages.

              1.     Unpaid Royalties

       The Plaintiffs seek to recover $723,401.16 in royalties that the

Defendants allegedly failed to pay under the License Agreement. [Doc. 43 at

28; Doc. 68-1 at 20]. To support that request, the Plaintiffs submit evidence

showing that the License Agreement required the Defendants to pay

royalties of 8% on book sales; 20% on sales of a game created by the

Plaintiffs; and 6% on all other sales. [Doc. 69-13 at 20; Doc. 52-1 at 9; Doc.

52-2 at 18]. The Plaintiffs also submit a report from John Beck, a certified

public accountant, who calculates that the Defendants owed the Plaintiffs



claims, [Doc. 68-1 at ¶ 18], Defendant Vuillemin can be held liable for tortious interference
without piercing the corporate veil because “[a] corporate official may be held personally
liable for tortious conduct committed by him, though committed primarily for the benefit of
the corporation.” Polo Fashions, 816 F.2d at 149. Because the Plaintiffs allege that
Defendant Vuillemin committed these tortious actions on behalf of HIE, HT, and BR, [Doc.
43 at ¶ 110], the Plaintiffs have established claims for tortious interference with contract
and prospective economic advantage against Defendant Vuillemin.
                                             51

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 51 of 74
$645,051.00 in unpaid royalties through the end of 2018. [Doc. 69-13 at 11].

The Plaintiffs also submit invoices showing that the Defendants have failed

to pay $78,350.16 in royalties for 2019. [Doc. 69-15 at 2].

      “As a general rule, the injured party in a breach of contract action is

awarded damages which attempt to place the party, insofar as possible, in

the position he would have been in had the contract been performed.” See

Strader v. Sunstates Corp., 129 N.C. App. 562, 571, 500 S.E.2d 752, 757

(1998) (citation omitted). That amount includes unpaid royalties. Meineke

Car Care Cts., Inc. v. RLB Holdings, LLC, 423 F. App'x 274, 281 (4th Cir.

2011) (allowing for recovery of unpaid royalties); Maaco Franchisor SPV,

LLC v. Cruce, No. 3:18-cv-00361, 2019 WL 5295702, at *5 (W.D.N.C. Oct.

18, 2019) (Cogburn, J.) (same).

      Here, the Plaintiffs allege that the Defendants breached the License

Agreement when they disavowed their contractual responsibilities in late

2015. [Doc. 43 at ¶ 32; Doc. 69-13 at 20; Doc. 52-1 at 9; Doc. 52-2 at 18].

According to the Plaintiffs’ allegations, the Defendants’ breach constituted a

repudiation and termination of the License Agreement. [Doc. 43 at ¶¶ 38;

43; 70]. The Plaintiffs, however, seek unpaid royalties that accrued after the

Defendants allegedly breached the contract in 2015. [Doc. 43 at ¶ 4; Doc.

68-1 at 20]. On a breach of contract claim, the Court cannot award unpaid

                                     52

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 52 of 74
royalties that were accrued after the contract was terminated. Accordingly,

the Court will award the Plaintiffs the unpaid royalties that accrued prior to

the breach of contract in 2015 on their breach of contract claim.

      With regard to the post-breach unpaid royalties, the DTSA allows the

Court to award “a reasonable royalty for the misappropriator's unauthorized

disclosure or use of the trade secret[.]” 18 U.S.C. § 1836(b)(3)(B). The

Copyright Act also allows the Court to award a reasonable royalty for

copyright infringement. Gaylord v. United States, 777 F.3d 1363, 1367 (Fed.

Cir. 2015) (citations omitted); 17 U.S.C. § 504(b)).13

      Here, the Plaintiffs’ establish that the Defendants continued to use the

Trade Secrets and the HG Copyrights after breaching and disavowing the

License Agreement in 2015. [Doc. 43 at ¶¶ 31, 69-70, 81]. Therefore, the

Plaintiffs are entitled to a reasonable royalty for the Defendants’

unauthorized use of their intellectual property following the breach of the

License Agreement. 17 U.S.C. § 504(b); 18 U.S.C. § 1836(b)(3)(B).

      The DTSA is silent on what qualifies as a “reasonable royalty” for the

use of a misappropriated trade secret. 18 U.S.C. § 1836(b)(3)(B)(ii).


13 Damages under the Copyright Act are available only for infringement that occurred
“three years back from the time of suit.” Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S.
663, 677 (2014) (citing 17 U.S.C. § 507(b)). The Plaintiffs filed this action on March 7,
2017. [Doc. 1]. Accordingly, all damages arising from the copyright infringement
occurring between the breach in 2015 and the filing of this action are available to the
Plaintiffs.
                                           53

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 53 of 74
Because the Fourth Circuit has not addressed the issue, “courts within the

Fourth Circuit have turned to University Computing Co. v. Lykes–

Youngstown Corp., 504 F.2d 518 (5th Cir. 1974), which ‘is a leading case on

calculating a reasonable royalty.’” Steves & Sons, Inc. v. JELD-WEN, Inc.,

No. 3:16-CV-545, 2018 WL 2172502, at *7 (E.D. Va. May 10, 2018) (quoting

Check 'n Go of Va., Inc. v. Laserre, No. CIV.A.6:04 CV 00050, 2005 WL

1926609, at *5 (W.D. Va. Aug. 9, 2005)). According to University Computing,

“a reasonable royalty is simply that amount which the trier of fact estimates

a person desiring to use a trade secret would be willing to pay for its use and

a trade secret owner desiring to license the trade secret would be willing to

accept.” Id. at *8 (citing Univ. Computing, 504 F.2d at 537 n.31) (brackets

omitted).

      The Copyright Act also does not provide a definition for a reasonable

royalty.    17 U.S.C. § 504(b). According to the Federal Circuit, a court

calculating a reasonable royalty under the Copyright Act “may hypothesize

a negotiation between the parties before the infringement occurred and

determine the reasonable license fee on which a willing buyer and a willing

seller would have agreed for the use taken by the infringer.” Gaylord, 777

F.3d at 1367 (citations and quotations omitted).




                                      54

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 54 of 74
      Here, the Court does not need to engage in speculation regarding the

reasonable fee that a hypothetical buyer and seller would have negotiated

for the use of the Plaintiffs’ intellectual property.    The Plaintiffs have

established that the parties negotiated the royalties and that the Defendants

paid those royalties under the License Agreement for several years. [Doc.

43 at ¶¶ 12, 27-29, 38; Doc. 69-13 at 20; Doc. 52-1 at 9; Doc. 52-2 at 18].

Based on those established facts, the Court concludes that the royalties set

forth in the License Agreement are reasonable for the purpose of calculating

the Plaintiffs’ damages under the DTSA and the Copyright Act. Accordingly,

the Court will award the Plaintiffs unpaid royalties under the DTSA and the

Copyright Act for the Defendants continued use of the Trade Secrets and the

HG Copyrights following the breach of the License Agreement in late 2015.

      The Plaintiffs’ evidence establishes that the Defendants have failed to

pay $723,401.16 in royalties between 2011 to 2019. [Doc. 68-1 at 20; Doc.

69-13 at 11]. Accordingly, the Plaintiffs will recover $723,401.16 jointly and

severally from the Defendants.

            2.     Lost Profits

      The Plaintiffs seek to recover $2,447,820 in profits that were allegedly

lost due to the Defendants’ breach of contract and misappropriation of the

Plaintiffs’ intellectual property. [Doc. 68-1 at 21].

                                        55

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 55 of 74
      "Damages for breach of contract may include loss of prospective profits

where the loss is the natural and proximate result of the breach." Mosley &

Mosley Builders v. Landin Ltd., 87 N.C. App. 438, 446, 361 S.E.2d 608, 613

(1987) (citation omitted). The party seeking to recover lost profits has the

burden of proving such losses with "reasonable certainty." Olivetti Corp. v.

Ames Business Systems, Inc., 319 N.C. 534, 546, 356 S.E.2d 578, 585

(1987). Although absolute certainty is not required, damages for lost profits

will not be awarded based on hypothetical or speculative forecasts. Mosley,

87 N.C. App. at 446, 361 S.E.2d at 613 (when prospective profits are

conjectural, remote, or speculative, they are not recoverable).

      The Plaintiffs’ CEO, Karim Nehdi, claims that the Defendants’ breach

of contract and seizure of the server resulted in customer confusion that

caused the Plaintiffs to experience a significant decline in sales and lost

profits beginning in 2014. [Doc. 54-2; Doc. 69-16]. To show the Plaintiffs’

lost profits, Nehdi created the following chart detailing the number of profiles

created by the Plaintiffs’ key clients in each year between 2011 and 2016:




                                      56

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 56 of 74
[Doc. 69-16]. Extrapolating from the Plaintiffs’ annual growth between 2011

and 2013, Nehdi calculates that the Plaintiffs lost $2,447,820 in profits

between 2014 and 2016. [Id.].

      The Plaintiffs’ estimation of their lost profits presents several problems.

To begin, while the Plaintiffs allege that the Defendants breached the

contract and seized the server in late 2015, [Doc. 43 at ¶ 32; Doc. 69-13 at

20; Doc. 52-1 at 9; Doc. 52-2 at 18], Nehdi calculates the Plaintiffs’ lost profits

beginning in 2014. [Doc. 69-16]. The Plaintiffs have failed to establish that

the Defendants’ actions impacted their profits in 2014. Indeed, the Plaintiffs’

allege that the Defendants’ conduct did not become erratic until after the

parties’ negotiations faltered in 2015. [Doc. 43 at ¶ 29]. It makes little sense

to include 2014 in the Plaintiffs’ lost profits when the Plaintiffs have only

established that the Defendants actions began to affect those profits in 2015.



                                        57

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 57 of 74
      Moreover, Nehdi’s calculation appears to ignore the significant

decrease in business from IBM beginning in 2014. From 2011-2013, IBM

was the Plaintiffs’ largest client and was responsible for the majority of

profiles being created. [Id.].   In 2014, however, IBM created only 10% as

many profiles as it had in 2013. [Id.]. Because IBM was the Plaintiffs’ largest

client, the Plaintiff’s profile creation total decreased by more than 50% in

2014. [Id.]. IBM’s profile creation has remained far below 2011-2013 levels

since 2014. [Id.]. The Plaintiffs provide no explanation for IBM’s decision to

decrease its business in 2014, more than a year before the Defendants

breached the contract or seized the server. While Nehdi contends that “[t]he

confusion created by the separation of the database . . . was a big factor in

the decrease in the profile volumes for Nestle,” [Doc. 54-2 at 9], he provides

no explanation for IBM’s decreased business or how IBM’s decision may

have been linked to any of the Defendants’ actions.

      Finally, Nehdi’s calculations project the lost profits based on the

Plaintiffs’ annual growth from 2011-2013. The Plaintiffs do not explain why

they project annual growth using their three best years while ignoring 2014,

the year that Plaintiffs lost much of IBM’s business and saw their business

contract by 50%. As discussed, the Plaintiffs have presented nothing to

show that the downturn in 2014 is attributable to the Defendants. The

                                      58

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 58 of 74
Plaintiffs’ failure to account for the loss of half of their business prior to the

Defendants’ wrongful conduct, and their attempt to project annual growth

based on the years before losing that business, renders their estimation of

their lost profits speculative and conjectural.

       In sum, the Plaintiffs have proffered insufficient evidence to establish

that their lost profits are attributable to the Defendants’ actions. While the

Plaintiffs’ evidence shows an established history of consistent profits

between 2011 and 2013, the Court cannot conclude on this record that the

Defendants are responsible for the Plaintiffs’ lost profits from 2014 to 2016

when accounting for the unexplained loss of IBM’s business prior to the

breach of contract or the seizure of the server. Because the Plaintiffs have

failed to carry their burden to show that they were reasonably certain to make

profits they seek if not for the Defendants’ wrongful conduct, the Court cannot

award lost profits here.14 Olivetti, 319 N.C. at 546, 356 S.E.2d at 585.

Accordingly, the Plaintiffs' request for lost profits will be denied.


14 Moreover, the issue of the proper amount of lost profits is complicated by the fact that
the Plaintiffs earn revenue, at least in part, by receiving royalties for the use of their
products. Those royalties, together with their other sources of revenue, comprise the
gross revenue from which the Plaintiffs derive their net profit after the payment of
expenses. The Court has already awarded damages to the Plaintiffs based on their loss
of royalties, and thus the Plaintiffs have already been compensated for this element of
their gross revenue (without any deduction for attendant expenses). Therefore, even if
the Plaintiffs were able to calculate an actual lost profit, at least some of that calculation
would effectively be a double counting of the portion of that profit derived from those
royalties.
                                             59

        Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 59 of 74
            3.    Permanent Injunction

      The Plaintiffs seek a permanent injunction enjoining the Defendants

from infringing the Plaintiffs’ trademarks and copyrights; using or disclosing

the Plaintiffs’ Trade Secrets; claiming an affiliation with the Plaintiffs, Ned

Herrmann, or his work; and requiring the Defendants to transfer to the

Plaintiffs all trademark registrations, domain names, and domain

registrations that are covered by or are confusingly similar to the Herrmann

Trademarks. [Doc. 68-1 at 22].

      The Court has the power to issue a permanent injunction under the

Copyright Act, 17 U.S.C. § 502(a), the DTSA, 18 U.S.C. § 1836(b)(3)(A), the

NCTPSA, N.C. Gen. Stat. § 66-154, and the common law. Dresser-Rand

Co. v. Virtual Automation Inc., 361 F.3d 831, 847 (5th Cir. 2004); Beacon

Theatres, Inc. v. Westover, 359 U.S. 500, 506-07 (1959). To obtain a

permanent injunction, the Plaintiffs must show that (1) they have suffered an

irreparable injury; (2) remedies available at law, such as monetary damages,

are inadequate to compensate for that injury; (3) considering the balance of

hardships between plaintiffs and defendants, remedy in equity is warranted;

and (4) public interest would not be disserved by permanent injunction. eBay

Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (citations omitted).




                                      60

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 60 of 74
The decision to grant or deny permanent injunctive relief is an act of

equitable discretion by the district court[.]” Id.

      First, the Plaintiffs have established an irreparable injury. “Irreparable

injury is presumed when a plaintiff succeeds on the merits.”              UMG

Recordings, Inc. v. Blake, No. 5:06-cv-00120-BR, 2007 WL 1853956, at *3

(E.D.N.C. June 26, 2007) (citing Sony Music Entm't, Inc. v. Global Arts

Prods., 45 F.Supp.2d 1345, 1346 (S.D. Fla. 1999)).                Likewise, “a

presumption of irreparable injury is generally applied once the plaintiff has

demonstrated a likelihood of confusion, the key element in an infringement

case.” Scotts Co. v. United Industries Corp., 315 F.3d 264, 271 (4th Cir.

2002). The likelihood of future copyright infringement can also constitute an

irreparable injury. Capitol Records, LLC v. McEwan, No. 5:08-cv-00473-BR,

2009 WL 103611, at *3 (E.D.N.C. Jan. 13, 2009). Here, the Plaintiffs have

prevailed on the merits and have shown that the Defendants’ infringement

has caused consumer confusion. [Doc. 18-1 at ¶¶ 26-28, 41-42, 44; Doc. 43

at ¶ 34]. Moreover, the Plaintiffs have also shown that they are likely to

continue suffering injury without a permanent injunction due to the

Defendants’ continued infringement on the Plaintiffs’ intellectual property.

[Doc. 43 at ¶ 34]. Because the Plaintiffs have prevailed on the merits,

demonstrated a likelihood of consumer confusion, and shown that they are

                                        61

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 61 of 74
likely to continue to suffer injury without a permanent injunction, they have

shown that irreparable harm exists here.           UMG Recordings, 2007 WL

1853956, at *3 (citation omitted); Scotts, 315 F.3d at 271.

      Second, the Plaintiffs have shown that money damages alone are

insufficient to compensate for the Plaintiffs’ injury. The Plaintiffs allege that

the Defendants are continuing to infringe on their intellectual property and

are continuing to use the Trade Secrets. [Doc. 43 at ¶¶ 35-36, 81, 90].

“Monetary damages [are] inadequate where the defendant poses a

significant threat of future infringement.” See Broad. Music, Inc. v. Prana

Hosp., Inc., 158 F. Supp. 3d 184, 195 (S.D.N.Y. 2016) (citation omitted);

Sony BMG Music Entm't v. Robinson, No. 5:08-cv-00474-BR, 2009 WL

10689624, at *3 (E.D.N.C. July 6, 2009) (stating that “[t]he remedy available

at law for this injury, monetary damages, will only compensate for

[d]efendant's one-time infringement . . . and not for inevitable future

transfers”).15 Moreover, the Plaintiffs contend that the Defendants will be

unable to satisfy a monetary judgment, [Doc. 68-1 at 24], further indicating

that monetary damages may be inadequate and injunctive relief may be



15 The damages award based on reasonable royalties is only through the current time
and does not include damages for any future royalties, as such an award would be
speculative as to the extent the Defendants may misappropriate or use the Plaintiffs’
intellectual property in the future. Hence, an award of monetary damages cannot
compensate for such future losses.
                                         62

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 62 of 74
necessary. See Robert Bosch LLC v. Pylon Mfg. Corp., 659 F.3d 1142,

1156-57 (Fed. Cir. 2011) (finding that the district court erred by failing to

consider the possibility that the defendant would be unable to pay a monetary

judgment when considering whether an injunction should be imposed).

Accordingly, the Plaintiffs have shown that money damages are an

inadequate remedy here.

        Third, the Plaintiffs also have shown that the balance of harms favors

them.     By virtue of the Defendants’ default, the Defendants have not

identified any harms they might suffer as a result of the issuance of a

permanent injunction. The Defendants have no cognizable right to conduct

their business with the unlawful use of the Plaintiffs’ intellectual property.

While the Defendants’ business may be diminished by being unable to sell

their products using the Plaintiffs’ intellectual property, it would be unfair to

force the Plaintiffs to compete against their own intellectual property and

Trade Secrets. Accordingly, the balance of harms is in the Plaintiffs’ favor.

        Finally, the public interest will be served by granting injunctive relief

here.    An injunction will serve the public interest by limiting consumer

confusion. Lone Star Steakhouse & Saloon, Inc. v. Alpha of Virginia, Inc.,

43 F.3d 922, 939 (4th Cir.1995) (holding that an injunction in a trademark

infringement case “would serve the public interest by preventing future

                                        63

         Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 63 of 74
consumers from being misled”). Moreover, the public has a strong interest

in protecting intellectual property rights. EMI Apr. Music Inc. v. Rodriguez,

691 F. Supp. 2d 632, 635 (M.D.N.C. 2010). Accordingly, an injunction will

serve the public interest.

        For these reasons, all four factors weigh in favor of imposing a

permanent injunction here. Accordingly, the Court will enter a permanent

injunction enjoining the Defendants, acting individually or in concert with

other people or entities or acting directly or indirectly, from infringing the

Plaintiffs’ trademarks and copyrights; using or disclosing the Plaintiffs’ Trade

Secrets; or claiming an affiliation with the Plaintiffs, Ned Herrmann, or his

work.     The permanent injunction will further require the Defendants to

transfer to the Plaintiffs all trademark registrations, domain names, and

domain registrations that are covered by or are confusingly similar to the

Herrmann Trademarks.

             4.    Declaratory Judgment

        The Plaintiffs seek a declaratory judgment “declaring that the parties’

License Agreement is terminated as result of Defendants’ material breach

and disavowal of that contract and that the Herrmann Trademarks, Plaintiffs’

Copyrights, and Plaintiffs’ Trade Secrets all belong to Plaintiffs and that




                                       64

         Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 64 of 74
Defendants have no ownership or interest in the same.” [Doc. 43 at 28; Doc

68-1 at 25].

      The Federal Declaratory Judgment Act provides that a federal district

court “may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.”

28 U.S.C. § 2201(a). The Supreme Court has “repeatedly characterized the

Declaratory Judgment Act as ‘an enabling act, which confers a discretion on

the courts rather than an absolute right upon the litigant.’” Wilton v. Seven

Falls Co., 515 U.S. 277, 284 (1995) (quoting Public Serv. Comm'n of Utah v.

Wycoff Co., 344 U.S. 237, 241 (1952)). As such, the decision to entertain a

declaratory judgment action is left to the sound discretion of the Court.

Wilton v. Seven Falls Co., 515 U.S. 277, 287 (1995) (quoting Public Serv.

Comm'n of Utah v. Wycoff Co., 344 U.S. 237, 241 (1952)).

      The Fourth Circuit has explained that a “declaratory judgment action is

appropriate ‘when the judgment will serve a useful purpose in clarifying and

settling the legal relations in issue, and . . . when it will terminate and afford

relief from the uncertainty, insecurity, and controversy giving rise to the

proceeding.’” Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 256 (4th

Cir.1996) (quoting Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 324 (4th

Cir. 1937)).

                                       65

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 65 of 74
      Here, the Plaintiffs have brought claims related to the Defendants’

misuse of the Plaintiffs’ intellectual property and the Defendants’ breach of

the License Agreement. The Plaintiffs have prevailed on each of those

claims.     Having   found   the   Defendants    liable   for   misusing   and

misappropriating the Plaintiffs’ intellectual property, the Court has

necessarily concluded that the Defendants do not own the Plaintiffs’

intellectual property, including the Herrmann Trademarks, the HG

Copyrights, or the Plaintiffs’ Trade Secrets. Accordingly, there is no need to

clarify that the Plaintiffs own the Herrmann Trademarks, the HG Copyrights,

or the Trade Secrets. Likewise, having found the Defendants liable for

breach of contract, the Court has necessarily concluded that a valid and

enforceable agreement existed and that the Defendants breached and

repudiated that agreement. Accordingly, there is no dispute that a valid

contract existed between the parties and that the Defendants breached that

contract.

      While the Plaintiffs seek a declaratory judgment stating that the

License Agreement between the parties is terminated as a result of the

Defendants’ breach, the record before the Court does not contain the

complete License Agreement and does not show that a breach of the License

Agreement results in termination. Moreover, the record says nothing about

                                     66

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 66 of 74
how the termination of the License Agreement contract may alter the parties’

rights and responsibilities beyond the contract. Considering the ongoing

proceedings in French courts, a declaratory judgment that may affect the

parties’ rights and responsibilities on a limited record appears to be

particularly inappropriate. Accordingly, the Court, in its discretion, will deny

the Plaintiffs’ request for a declaratory judgment.

      H.    Attorneys' Fees

      In addition to damages, the Plaintiffs seek attorneys’ fees under the

Copyright Act, the DTSA, and the NCTSPA. [Doc. 68-1 at 26].

            1.    Copyright Act

      The Copyright Act provides that a district court “may . . . award a

reasonable attorney’s fee to the prevailing party.” 17 U.S.C. § 505. Courts

in the Fourth Circuit consider the following factors when determining whether

to award fees under the Copyright Act: (1) the motivation of the parties; (2)

the objective reasonableness of the legal and factual positions advanced; (3)

the need in the case at hand to either compensate or deter; and (4) any other

relevant factors presented. Quantum Systems Integrators, Inc. v. Sprint

Nextel Corp., 338 F. App'x 329, 337 (4th Cir. 2009) (citation omitted).

      While the Defendants’ legal positions do not appear to have been

unreasonable, the Defendants spent roughly three years vigorously

                                      67

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 67 of 74
defending this case by filing multiple dispositive motions, asserting

counterclaims, and requesting discovery from the Plaintiffs. Those actions

caused the Plaintiffs to incur significant expenses.        The Defendants,

moreover, waited until the eve of trial to notify the Court that they would not

appear for trial and would no longer defend this action, purposefully

defaulting. The Defendants’ notification came so late that the Plaintiffs were

forced to spend time and money preparing for trial. Further, the Amended

Complaint alleges that the Defendants’ use of the HG Copyrights was willful,

extensive, and continues to this day. [Doc. 43 at ¶ 13, 71]. Based on the

Defendants’ unreasonable conduct during this litigation and their willful,

extensive, and continuing infringement on the Plaintiffs’ intellectual property

rights, the Court finds that an award of attorneys’ fees under the Copyright

Act is appropriate here.

            2.    DTSA and NCTSPA

      Under the DTSA and the NCTSPA, a defendant who is found to have

willfully and maliciously misappropriated trade secrets can held be liable for

attorneys’ fees. 18 U.S.C. § 1836(b)(3)(C); N.C. Gen. Stat. § 66-154(d).

Here, the Amended Complaint alleges that the Defendants “willfully and

maliciously misappropriated” the Plaintiffs’ Trade Secrets. [Doc. 43 at ¶¶ 84,

93]. The Plaintiffs further allege that the Defendants intentionally breached

                                      68

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 68 of 74
the License Agreement under which they obtained the Trade Secrets and

have since been using and disclosing the Trade Secrets without

authorization and with the knowledge that doing so was a violation of the

Plaintiffs’ intellectual property rights. [Id. at ¶¶ 29, 79, 88]. Those allegations,

taken as true by virtue of the Defendants’ default, establish that the Plaintiffs

are entitled to attorneys’ fees under the DTSA and the NCTPSA.

            3.     Reasonableness of Fee Request

      Although the Plaintiffs are entitled to attorneys’ fees under the

Copyright Act, the DTSA, and the NCTSPA, that fee award must be

reasonable. “The starting point for establishing the proper amount of an

award is the number of hours reasonably expended, multiplied by a

reasonable hourly rate.” Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d

169, 174 (4th Cir. 1994). The burden is on the fee applicant to justify the

reasonableness of the requested fee. Blum v. Stenson, 465 U.S. 886, 895

n.11 (1984).

      Here, the Plaintiffs have provided hundreds of pages of billing records,

attorney bios, and a Declaration from Courtland Merrill to support their

request for attorneys’ fees. The Merrill Declaration provides the names and

billing rates of the attorneys and paralegals who worked on the case for Stoel




                                        69

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 69 of 74
Rives LLP;16 Anthony Ostlund Baer & Louwagie P.A.; and Nelson Mullins

Riley & Scarborough LLP. [Doc. 69]. The Merrill Declaration attests that

Courtland Merrill incurred 697.5 hours of work on this case, and that “other

Anthony Ostlund attorneys and paralegals” incurred 222 hours. [Id. at 6].

The Merrill Declaration does not, however, provide the number of hours that

each of the other attorneys and paralegals incurred on this case. Instead,

the Plaintiffs submitted hundreds of pages of billing records detailing the

hours expended by the various attorneys. The Court will not expend judicial

resources going through the records submitted by the Plaintiffs to calculate

the hours incurred by each of their attorneys. United States v. Dunkel, 927

F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles

buried in briefs.”). Instead, the Court will allow the Plaintiffs to file a new

request for attorneys’ fees that properly sets out the basis for the requested

fee award.

      Even if the Court tried to calculate the hours incurred by each attorney,

it would be unable to award fees on the current record.                The Plaintiffs

submitted    records    that   include    several    time    entries    labeled   as

“Discounted/Reflects time not charged.” [See Doc. 69-2 at 11-12 (Including



16 Brian Park and Nathan Burnette were originally listed as counsel of record for the
Plaintiffs until they withdrew from the case on July 12, 2019. [Doc. 41].
                                         70

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 70 of 74
$750.00 in time labeled as “Discounted/Reflects time not charged” on the

December 17, 2016 invoice); Doc. 69-1 at 2 (including the entire December

17, 2016 invoice, including the time labeled as “Discounted/Reflects time not

charged,” in the summary of the Plaintiffs’ requested attorneys’ fees and

costs)]. A fee that would not be billed to a client cannot be recovered in a

fee award. See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“‘Hours that

are not properly billed to one's client also are not properly billed to one's

adversary pursuant to statutory authority.’”) (quoting Copeland v. Marshall,

641 F.2d 880, 891 (D.C. Cir. 1980) (en banc)). The record provided by the

Plaintiffs is entirely unclear as to whether those fees were discounted or

charged to the client at all.

      The Court further notes that the Plaintiffs seek to recover for time

incurred for paralegal work. [Doc. 69-2 at 89, 90, 92-94, 97, 102-08, 113-

120, 123-130, 132]. Paralegal work can only be recovered as attorneys' fees

if the work is legal rather clerical. Vela v. City of Houston, 276 F.3d 659, 681

(5th Cir. 2001). The Plaintiffs provide no evidence from which the Court can

determine if the paralegals' work in this case was legal or merely clerical.

      Moreover, the Court is guided by the following factors when awarding

attorneys’ fees:

            (1) the time and labor expended; (2) the novelty and
            difficulty of the questions raised; (3) the skill required
                                       71

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 71 of 74
            to properly perform the legal services rendered; (4)
            the attorney’s opportunity costs in pressing the
            instant litigation; (5) the customary fee for like work;
            (6) the attorney’s expectations at the outset of the
            litigation; (7) the time limitations imposed by the client
            or circumstances; (8) the amount in controversy and
            the results obtained; (9) the experience, reputation
            and ability of the attorney; (10) the undesirability of
            the case within the legal community in which the suit
            arose; (11) the nature and length of the professional
            relationship between attorney and client; and (12)
            attorneys’ fees awards in similar cases.

Grissom v. The Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008) (quoting Spell

v. McDaniel, 824 F.2d 1380, 1402 n.18 (4th Cir. 1987)). The Plaintiffs,

however, have provided no argument or evidence regarding most of those

factors. Accordingly, the Plaintiffs’ request for attorneys’ fees will be denied

without prejudice subject to the Plaintiffs filing an adequate motion that

provides a breakdown of the hours incurred by each attorney and paralegal

(deducting any discounts or hours that were not billed to the client) and

discusses the relevant factors for determining the reasonableness of a fee

request in the Fourth Circuit. See Grissom, 549 F.3d at 321.

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiffs’ Motion for Default

Judgment [Doc. 68] is GRANTED IN PART and DENIED IN PART as

follows:



                                       72

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 72 of 74
      (1) The Motion is GRANTED as to the Defendants’ liability on the

          Plaintiffs’ claims for breach of contract; trademark infringement

          under the common law; copyright infringement under the Copyright

          Act; trade secret misappropriation under the DTSA; trade secret

          misappropriation under the NCTSPA; tortious interference with

          contract; and tortious interference with prospective economic

          advantage. The Plaintiffs shall have and recover a judgment of

          $723,401.16, jointly and severally, from Herrmann International

          Europe, Herrmann Technologie, Brain Ressources, and Lionel

          Marc Vuillemin.

      (2) The Motion is DENIED as to the Defendants’ liability on the

          Plaintiffs’ claims under the Lanham Act.

      (3) The Motion is DENIED WITHOUT PREJUDICE with respect to the

          Plaintiffs’ request for attorneys’ fees.

      IT IS FURTHER ORDERED that the Defendants, acting individually or

in concert with other people or entities or acting directly or indirectly, are

hereby enjoined from infringing on the Plaintiffs’ trademarks and copyrights;

using or disclosing the Plaintiffs’ Trade Secrets; or claiming an affiliation with

the Plaintiffs, Ned Herrmann, or his work. The Defendants shall transfer to

the Plaintiffs all trademark registrations, domain names, and domain

                                        73

       Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 73 of 74
registrations that are covered by or are confusingly similar to the Herrmann

Trademarks.

     IT IS SO ORDERED.
                               Signed: March 6, 2021




                                       74

      Case 1:17-cv-00073-MR Document 74 Filed 03/08/21 Page 74 of 74
